Exhibit 10.1



LIMITED PARTNERSHIP AGREEMENT

OF

PARKWAY PROPERTIES OFFICE FUND II, L.P.

Dated as of May 14, 2008

--------------------------------------------------------------------------------


LIMITED PARTNERSHIP AGREEMENT
OF
PARKWAY PROPERTIES OFFICE FUND II, L.P.

                    This Limited Partnership Agreement (this "Agreement") of
PARKWAY PROPERTIES OFFICE FUND II, L.P., a Delaware limited partnership  (the
"Partnership"), is dated as of May 14, 2008, by and among PPOF II, LLC, a
Delaware limited liability company, as the general partner of the Partnership
(the "General Partner"), Parkway Properties LP, a Delaware limited partnership
("Parkway"), and Teacher Retirement System of Texas, a public pension fund and
public entity of the State of Texas ("TRST" and together with Parkway, the
"Limited Partners").  The General Partner and the Limited Partners are
hereinafter sometimes referred to collectively as the "Partners" and each of
them individually as a "Partner".

W I T N E S S E T H:

                    WHEREAS, the Partnership was formed upon the filing and
acceptance of a Certificate of Limited Partnership (the "Certificate") with the
Secretary of State of the State of Delaware on May 14, 2008 (the "Formation
Date").

                    WHEREAS, the parties hereto desire to provide for the
governance of the Partnership and to set forth in detail their respective rights
and duties relating to the Partnership.

                    NOW, THEREFORE, in consideration of the mutual covenants
herein contained, and other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties hereto do hereby agree as follows:

ARTICLE I

THE PARTNERSHIP

                    1.1              Formation.  The Partnership was formed on
the Formation Date.  The Partners hereby enter into this Agreement for the
purpose of establishing and governing the Partnership and setting forth the
rights and obligations of the Partners.  The parties hereto hereby agree that
the Partnership shall constitute a limited partnership under and pursuant to the
provisions of the Act (as hereinafter defined) and agree that the rights, duties
and liabilities of the Partners shall be as provided in the Act, except as
otherwise provided herein.  Promptly after the execution of this Agreement, the
Partners shall execute such documents, and the General Partner shall file and
record with the proper offices in the State of Delaware, such certificates, and
shall cause to be made such publications, as shall be required by the Act.   

                    1.2              Name.  The name of the Partnership shall be
"Parkway Properties Office FUND II, L.P."  All business of the Partnership shall
be conducted under such name and such name shall be used at all times in
connection with the Partnership's business and affairs.

 1

--------------------------------------------------------------------------------


                    1.3              Principal Place of Business.  The principal
place of business of the Partnership shall be at One Jackson Place, 188 East
Capitol Street, Suite 1000, Jackson, Mississippi 39201, or such place or places
as the General Partner may, from time to time, designate.  The General Partner
shall give notice to all of the Partners of any change in the Partnership's
principal place of business.

                    1.4              Purposes and Powers.  Subject to the
limitations set forth herein, the business and purposes of the Partnership shall
be to, directly and indirectly, acquire, hold, maintain, operate, improve,
renovate, expand, originate, use, lease, finance, manage and dispose of
Investments (as hereinafter defined) and to engage in any and all activities as
are related or incidental to the foregoing, as determined by the General Partner
in its sole discretion.  Subject to the limitations set forth herein, the
Partnership shall have the power to do anything and everything necessary,
suitable or proper for the accomplishment of or in furtherance of any of the
purposes set forth herein, and to do every other act or acts, thing or things,
incidental or appurtenant to or arising from or connected with any of such
purposes.

                    1.5              Registered Office and Agent.  The
registered office of the Partnership in the State of Delaware shall be c/o
National Registered Agent, Inc., 9 East Loockerman Street, Suite 1B, Dover,
Delaware 19901, or such other address within the United States as may be
designated from time to time by the General Partner.  The name and address of
the registered agent for service of process on the Partnership in the State of
Delaware shall be National Registered Agent, Inc. at the above address, or such
other agent and address as may be designated from time to time by the General
Partner.

                    1.6              Fiscal and Taxable Year.  The fiscal year
and taxable year of the Partnership shall be the calendar year (the "Partnership
Year"), unless another taxable year is otherwise required by Section 706 of the
Code.

                    1.7              Term.  The term of the Partnership
commenced upon the Formation Date and shall continue until the date that the
Partnership is dissolved in accordance with the provisions of Article XV hereof.

                    1.8              Filings.  Upon the execution of this
Agreement by the parties hereto, the General Partner shall do, and continue to
do, all things as may be required or advisable to continue and maintain the
Partnership as a limited partnership, qualified to do business in such
jurisdictions as may be required, and to protect the limited liability of the
Limited Partners in any jurisdiction in which the Partnership shall transact
business.

ARTICLE II

DEFINITIONS

                    The following defined terms used in this Agreement shall
have the respective meanings specified below.

                    "Act" shall mean the Delaware Revised Uniform Limited
Partnership Act, as amended from time to time.

2


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Adjusted Capital Account Deficit" shall mean, with respect
to any Partner, the deficit balance, if any, in such Partner's Capital Account
as of the end of the relevant Partnership Year, after giving effect to the
following adjustments:

                    (a)        credit to such Capital Account any amounts which
such Partner is obligated to restore pursuant to any provision of this Agreement
or is deemed to be obligated to restore pursuant to the penultimate sentences of
Sections 1.704-2(g)(1) and (i)(5) of the Regulations; and

                    (b)        debit to such Capital Account the items described
in Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Regulations.

                                            The foregoing definition of
"Adjusted Capital Account Deficit" is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be interpreted
consistently therewith.

                    "ADOCAB" for each Partner shall equal the sum of the
Contribution Account Balance for each day of such period, divided by the number
of days in such period.  

                    "Affiliate" shall mean, with respect to any Person, any
Person Controlling, Controlled by, or under common Control with, such Person.

                    "Agreement" shall mean this Limited Partnership Agreement of
the Partnership as the same may be amended from time to time.

                    "Applicable Agreements" shall have the meaning set forth in
Section 10.2 hereof.

                    "Asset Management Fees" shall mean the asset management fees
payable to the General Partner to be calculated in the manner set forth in
Exhibit B attached hereto and incorporated by reference herein. 

                    "Bankruptcy" shall mean, with respect to any Person, (a) the
filing by such Person of a voluntary petition seeking liquidation,
reorganization, arrangement or readjustment, in any form, of its debts under
Title 11 of the United States Code or any other federal, state or foreign
insolvency law, or such Person's filing an answer consenting to or acquiescing
in any such petition, (b) the making by such Person of any assignment for the
benefit of its creditors, (c) the expiration of 60 days after the filing of an
involuntary petition under Title 11 of the United States Code, an application
for the appointment of a receiver for a material portion of the assets of such
Person, or an involuntary petition seeking liquidation, reorganization,
arrangement or readjustment of its debts under any other federal, state or
foreign insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such sixty-day period or (d) the entry against it of a
final and nonappealable order for relief under any bankruptcy, insolvency or
similar law now or hereafter in effect.  The term "Bankruptcy" as defined in
this Agreement and used herein is intended, and shall be deemed to, supersede
and replace the events of withdrawal described in Section 17-402(a)(4) and (5)
of the Act.

3


                                                                                                                                                           

--------------------------------------------------------------------------------


                     "Business Day" shall mean any day except a Saturday, Sunday
or other day on which the New York Stock Exchange is not transacting business.

                    "Capital Account" shall mean, with respect to any Partner,
the Capital Account which shall be established and maintained for such Partner
in accordance with the following provisions:

                    (a)        To each Partner's Capital Account there shall be
credited the aggregate amount of such Partner's Capital Contributions, the Gross
Asset Value of any property contributed to the Partnership by such Partner, such
Partner's distributive share of Profits and any items in the nature of income or
gain which are specially allocated pursuant to Article V hereof, and the amount
of any Partnership liabilities assumed by such Partner or which are secured by
any Partnership property distributed to such Partner.

                    (b)        To each Partner's Capital Account there shall be
debited the amount of cash and the Gross Asset Value of any Partnership property
distributed to such Partner pursuant to any provision of this Agreement, such
Partner's distributive share of Losses and any items in the nature of expenses
or losses which are specially allocated pursuant to Article V hereof, and the
amount of any liabilities of such Partner assumed by the Partnership or which
are secured by any property contributed by such Partner to the Partnership. 

                    (c)        If any Interest is Transferred in accordance with
the terms of this Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the Transferred Interest.

                    (d)       In determining the amount of any liability for
purposes of determining Capital Account balances hereof, there shall be taken
into account Code Section 752(c) and any other applicable provisions of the Code
and Regulations.

                    The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Section 1.704-1(b) of the Regulations, and shall be interpreted and applied
in a manner consistent with such Regulations.  If the General Partner shall
determine that it is prudent to modify the manner in which the Capital Accounts,
or any debits or credits thereto, are computed in order to comply with such
Regulations, the General Partner may make such modification if, and only if, it
is not likely to have an adverse effect on the amounts distributable to any
Partner pursuant to Article XV hereof upon the dissolution of the Partnership. 

                    "Capital Call" shall have the meaning set forth in Section
4.2(b) hereof.

                    "Capital Call Notice" shall have the meaning set forth in
Section 4.2(b) hereof.

                    "Capital Commitment" shall have the meaning set forth in
Section 4.1 hereof.

                    "Capital Contributions" shall have the meaning set forth in
Section 4.2(a) hereof.

                    "Capital Default" shall have the meaning set forth in
Section 4.5 hereof.

4


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Capital Event" shall mean, with respect to any Investment,
(a) the sale, transfer, exchange, pledge, hypothecation, or other disposition of
all or any portion of such Investment or interests in any entity which directly
or indirectly holds such Investment, (b) the incurrence of any indebtedness by
the Partnership or by any Investment Vehicle which directly or indirectly holds
such Investment and which is secured by such Investment or interests in any
entity which directly or indirectly holds such Investment, other than any
incurrence of Indebtedness the proceeds of which are used to acquire such
Investment, and (c) the refinancing of any Indebtedness allocated to such
Investment.

                    "Capital Improvement Projects" shall mean projected
expenditures for tenant improvement cost, leasing commissions, closing costs and
expenses, or capital improvement associated with an Investment as determined by
the General Partner at the time of making and relating to the Investment.

                    "Capital Interest" shall mean the General Partner's
Interest, other than its Carried Interest.

                    "Carried Interest" shall mean the General Partner's rights
with respect to Carried Interest Distributions.

                    "Carried Interest Distributions" shall mean the amounts
distributable to the General Partner pursuant to Section 6.1(b)(iii)(B) hereof.

                    "Cause" shall mean any of the following: (1) an act or
omission by the General Partner that constitutes fraud, dishonesty, malfeasance,
gross negligence, or breach of fiduciary duty or breach of Section 7.5(f)
hereof; (2) the institution of any litigation, administrative proceeding or
prosecution of criminal charges against or involving the General Partner or any
of its Affiliates that are under contract with the Partnership or delivering
services to the Partnership which materially adversely affect the reputation,
business, or ability to perform of the General Partner or such Affiliate under
this Agreement and with respect to which a meritorious defense has not been
asserted within a reasonable time following the institution of such action and
thereafter diligently prosecuted or pursued; (3) breach of any material term or
provision of this Agreement (including, by means of example and not limitation,
Article XIV of this Agreement) which remains uncured for a period of thirty (30)
days after written notice of such breach from TRST, or such longer period as may
be reasonably necessary to affect a cure provided that a cure is commenced
during the thirty (30) day period and diligently pursued; (4) the initiation of
any voluntary or involuntary bankruptcy proceeding by or against the General
Partner, or the adjudication of General Partner as bankrupt or insolvent, or the
appointment of a receiver or trustee for General Partner which is not dismissed
within thirty (30) days, or any assignment by or with respect to either for the
benefit of creditors. 

                    "Certificate" shall have the meaning set forth in the
recitals hereto.

5


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Change of Control" shall mean any of the following:  (1)
the General Partner at any time is no longer an Affiliate of Parkway Properties,
Inc.; or (2) with respect to Parkway and Parkway Properties, Inc., (i) the
institution of any litigation, administrative proceeding or prosecution of
criminal charges against or involving Parkway, Parkway Properties, Inc. or any
of their respective Affiliates which materially adversely affect the reputation,
business, or ability to perform of Parkway or Parkway Properties, Inc., as
applicable, and with respect to which a meritorious defense has not been
asserted within a reasonable time following the institution of such action and
thereafter diligently prosecuted or pursued; (ii) the initiation of any
voluntary or involuntary bankruptcy proceeding by or against Parkway or Parkway
Properties, Inc., or the adjudication of Parkway or Parkway Properties, Inc., as
applicable, as bankrupt or insolvent, or the appointment of a receiver or
trustee for Parkway or Parkway Properties, Inc. which is not dismissed within
thirty (30) days, or any assignment by or with respect to either for the benefit
of creditors; (iii) (b) the sale, lease, transfer, exclusive license or other
disposition, in a single transaction or series of related transactions, by
Parkway or Parkway Properties, Inc. of all or substantially all of its assets,
or the sale or disposition (whether by merger or otherwise) by Parkway or
Parkway Properties, Inc. of one or more their respective subsidiaries if
substantially all of the assets of Parkway or Parkway Properties, Inc., as
applicable, and their respective subsidiaries taken as a whole are held by such
subsidiary or subsidiaries, except where (A) such sale, lease, transfer,
exclusive license or other disposition is to a wholly owned subsidiary of
Parkway or Parkway Properties, Inc., as applicable or (B) Parkway, Parkway
Properties, Inc. or any of their respective subsidiaries pledges all or
substantially all of the assets of Parkway or Parkway Properties, Inc., as
applicable, and their respective subsidiaries to secure debt; or (iv) the
transfer or disposition (by merger or otherwise) in a single transaction or
series of related transactions, of voting securities or other voting interests
representing at least fifty percent (50%) of the outstanding voting power of
either Parkway or Parkway Properties, Inc. or equity securities or other equity
interests representing at least fifty percent (50%) of the outstanding equity
securities or equity interests in either Parkway or Parkway Properties, Inc. and
which also results in a change in three of the five Primary Executive Officers.

                    "Closing Date" shall mean ___________, 2008.

                    "Code" shall mean the Internal Revenue Code of 1986, as
amended from time to time (or any corresponding provisions of succeeding law).

                    "Committed Investment" shall mean an Investment which is
subject to a letter of intent which is entered into by the Partnership or an
Investment Vehicle on or prior to the end of the Investment Period and which is
intended to be closed not more than 60 days after the end of the Investment
Period. 

                    "Contribution Account Balance" for all purposes shall mean
the cumulative sum of all Capital Contributions of a Partner minus the
cumulative sum of all distributions to such Partner pursuant to Section
6.1(b)(ii) hereof.

                    "Control" shall mean, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of another Person without the consent or approval of any other Person.

                    "Core Market" shall mean the Partnership's primary targeted
markets of the greater metropolitan areas of Houston, Texas; Austin, Texas; San
Antonio Texas; Chicago, Illinois; Atlanta, Georgia; Phoenix, Arizona; Charlotte,
North Carolina; Memphis, Tennessee; Nashville, Tennessee; Jacksonville, Florida;
Orlando, Florida; Tampa/St. Petersburg, Florida; and Fort Lauderdale, Florida;
which targeted markets may be expanded by the General Partner from time to time
upon the unanimous written approval of the Limited Partners.

6


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Covered Persons" shall have the meaning set forth in
Section 10.1(a) hereof.

                    "Damages" shall have the meaning set forth in Section
10.1(a) hereof.

                    "Default Rate" shall have the meaning set forth in Section
4.5 hereof.

                    "Defaulting Partner" shall have the meaning set forth in
Section 4.5 hereof.

                    "Depreciation" shall mean, for each Partnership Year or
other period, an amount equal to the depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
other period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the adjusted tax basis
of such property is zero, Depreciation shall be determined with reference to
such beginning Gross Asset Value using any reasonable method selected by the
General Partner.

                    "Exclusivity Period" shall mean the period beginning on the
Closing Date and ending on the earlier to occur of (a) the date of the
termination of the Investment Period, and (b) the date on which at least 75% of
the Capital Commitments have been invested or committed to Investments.

                    "Fair Market Value" shall mean, with respect to any Interest
or Investment, the fair market value thereof as of the applicable date of
determination.  In making such determination, the appraiser shall assume that
all of the assets of the Partnership were sold in a commercially reasonably
manner on a one hundred percent (100%) fee simple basis as of the date of such
determination and the proceeds of such sale, net of all obligations of the
Partnership, will be distributed to the Partners pursuant to this Agreement. 

                    "Follow-on Investment" shall mean an Investment which, in
the judgment of the General Partner, is appropriate or necessary for the
Partnership to make for the purpose of preserving, protecting or enhancing an
existing Investment, in each case, to the extent identified to the Partners
prior to the expiration of the Investment Period, together with a budget
regarding such Follow-on Investment.

                    "Formation Date" shall have the meaning set forth in the
Whereas clauses hereto.

                    "Fund Party" shall have the meaning set forth in Section
14.4(b)(i) hereof.

                    "GP Authorized Representative" shall have the meaning set
forth in Section 17.12(b) hereof.

                    "General Partner" shall have the meaning set forth in the
introductory paragraph of this Agreement and at all times be a wholly-owned
subsidiary of Parkway Properties LP.

7


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Gross Asset Value" shall mean, with respect to any asset,
the asset's adjusted basis for federal income tax purposes, except as follows:

                    (a)        the initial Gross Asset Value of any asset
contributed by a Partner to the Partnership shall be the gross fair market value
of such asset at the time of such contribution, as agreed to unanimously by the
General Partner and each of the Partners;

                    (b)        the Gross Asset Values of all Partnership assets
may, in the reasonable discretion of the General Partner, be adjusted to equal
their respective gross fair market values, as determined by the General Partner
in accordance with Section 1.704-1(b)(2)(iv)(f) of the Regulations, as of the
following times:  (i) the acquisition of an additional Interest by any new or
existing Partner in exchange for more than a de minimis Capital Contribution or
in exchange for services; (ii) the distribution by the Partnership to a Partner
of more than a de minimis amount of Partnership property as consideration for an
Interest; and (iii) the liquidation of the Partnership within the meaning
Section 1.704-l(b)(2)(ii)(g) of the Regulations;

                    (c)        the Gross Asset Value of any Partnership asset
distributed to any Partner shall be the gross fair market value of such asset on
the date of distribution, as reasonably determined in good faith by the General
Partner; and

                    (d)       the Gross Asset Values of Partnership assets shall
be increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Section 1.704-l(b)(2)(iv)(m) of the Regulations and Article
V hereof; provided, however, that Gross Asset Values shall not be adjusted
pursuant to this clause (d) to the extent the General Partner determines that an
adjustment pursuant to clause (b) above is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this clause (d).

                    If the Gross Asset Value of an asset has been determined or
adjusted pursuant to clause (a), (b) or (d) above, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

                    "Indebtedness" shall mean any indebtedness incurred by the
Partnership or any Investment Vehicle, including, by means of example and not
limitation, any guarantees by the Partnership or any Investment Vehicle of any
indebtedness incurred by any Investment Vehicle and any repurchase obligations
of the Partnership or any Investment Vehicle.

                    "Interest" shall mean, with respect to any Partner, the
interest of such Partner as a partner in the Partnership at any particular time,
including the partner interest of such Partner, and the rights and obligations
of such Partner as provided in this Agreement and the Act.

                    "Interim Investments" shall mean each of the following
provided that, in each case, such obligations are payable in United States
Dollars:

8


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (a)        certificates of deposit, time or demand deposits
or bankers' acceptances maturing within six (6) months and one day from the date
of acquisition and money market deposit accounts issued or offered by:

                                 (i)                 any commercial bank
organized under the laws of the United States of America, any State of the
United States of America or the District of Columbia having combined capital,
surplus and undivided profits (less any undivided losses) of not less than $500
million;

                                 (ii)               any domestic commercial bank
the deposits of which are guaranteed by the Federal Deposit Insurance
Corporation; provided that (A) the full amount of any such Interim Investment is
guaranteed and (B) the aggregate amount of all Interim Investments under this
clause does not exceed $3,000,000;

                    (b)        marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by an
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within six (6) months and one day from the date
of acquisition thereof;

                    (c)        marketable general obligations issued by any
State of the United States of America or any political subdivision of any such
State or any public instrumentality thereof maturing within six (6) months and
one day from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings generally obtainable from either Standard
& Poor's Corporation or Moody's Investors Service, Inc.;

                    (d)       commercial paper maturing no more than six (6)
months and one day from the date of acquisition, having a rating of A-1 (or the
equivalent) or higher from Standard & Poor's Corporation and P-1 (or the
equivalent) or higher from Moody's Investors Service, Inc.; and

                    (e)        full collateralized repurchase agreements with a
term of not more than thirty (30) days for underlying securities of the type
described in paragraphs (b) and (c) of this definition, entered into with any
institution meeting the qualifications specified in subclauses (i) or (ii) of
clause (a) of this definition.

"Invested Capital" shall mean, with respect to each Partner, at any date of
determination, (a) the aggregate amount of all Capital Contributions previously
made by such Partner less (b) the aggregate amount of distributions that have
been made to such Partner pursuant to Section 6.1(b)(ii) hereof.

                    "Investment" shall mean a direct or indirect equity or debt
investment by the Partnership in multi-tenant office properties containing
125,000 to 1,000,000 rentable square feet that are at least sixty percent (60%)
leased and located in one of the Core Markets and of similar quality to
properties generally acquired by Parkway for its own portfolio.   

                    "Investment Company Act" shall mean the Investment Company
Act of 1940, as amended from time to time (or any corresponding provisions of
succeeding law).

9


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Investment Period" shall mean the period beginning on the
Closing Date and ending on the earliest of (a) the date on which all Capital
Commitments have been drawn; (b) the fourth anniversary of the Closing Date; and
(c) the date of the removal of the General Partner by TRST in accordance with
Section 13.1(a) hereof.

                    "Investment Vehicle" shall have the meaning set forth in
Section 9.2 hereof.

                    "Lien" shall mean any lien, pledge, hypothecation or other
encumbrance. 

                    "Limited Partner" shall have the meaning set forth in the
introductory paragraph of this Agreement.

                    "LP Authorized Representative" shall have the meaning set
forth in Section 17.13(a) hereof.

                    "Net Distributable Cash" shall mean all cash receipts from
operations of the Partnership (including, by means of example and not
limitation, amounts released from Reserves), from Capital Events or otherwise,
reduced by the portion thereof used to, in the discretion of the General
Partner, (a) pay principal or interest on any Indebtedness, (b) establish
Reserves, (c) pay Operating Expenses and Organizational Expenses, and (d) the
Asset Management Fees and Property Level Fees.  Net Distributable Cash shall not
be reduced by depreciation, amortization, cost recovery deductions or similar
non-cash allowances and expenses.

                    "Nonrecourse Deductions" shall have the meaning set forth in
Section 1.704-2(b)(1) of the Regulations.

                    "Nonrecourse Liability" shall have the meaning set forth in
Section 1.704-2(b)(3) of the Regulations.

                    "Operating Expenses" shall have the meaning set forth in
Section 8.2 hereof.

                    "Organizational Expenses" shall have the meaning set forth
in Section 8.3 hereof.

                    "Parkway Interest" shall have the meaning set forth in
Section 13.2(a) hereof.

                    "Parkway Purchase Notice" shall have the meaning set forth
in Section 13.2(b) hereof.

                    "Parkway Purchase Right" shall have the meaning set forth in
Section 13.2(b) hereof.

                    "Partner Nonrecourse Debt" shall have the meaning set forth
in Section 1.704-2(b)(4) of the Regulations.

                    "Partner Nonrecourse Debt Minimum Gain" shall have the
meaning set forth in Section 1.704-2(i)(2) of the Regulations.

10


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Partner Nonrecourse Deductions" shall have the meaning set
forth in Section 1.704-2(i)(2) of the Regulations.

                    "Partner" shall have the meaning set forth in the
introductory paragraph of this Agreement.

                    "Partnership" shall have the meaning set forth in the
introductory paragraph of this Agreement.

                    "Partnership Minimum Gain" shall have the meaning set forth
in Section 1.704-2(b)(2) of the Regulations.

                    "Partnership Year" shall have the meaning set forth in
Section 1.6 hereof.

                    "Percentage Interest" shall mean, with respect to each
Partner, a representation of such Partner's Interest as of the applicable date
of determination, expressed as a percentage of all Partners' Interests and based
on relative aggregate Capital Contributions.  The Partnership shall keep an
up-to-date Schedule of Partners which shall include a statement of each
Partner's Percentage Interest.

                    "Person" shall mean any individual, partnership, joint
venture, corporation, limited liability company, trust or other entity.

                    "Placement Agent" shall have the meaning set forth in
Section 14.4(b)(iii) hereof.

                    "Placement Fee" shall have the meaning set forth in Section
14.4(b)(iii) hereof.

                    "Preferred Rate" shall mean a cumulative rate of return
calculated in the same manner as interest, compounded annually, at an annual
rate of nine percent (9%).

                    "Preferred Return" shall have the meaning set forth in
Section 6.1(b)(i) hereof.

                    "Primary Executive Officers" shall have the meaning set
forth in Exhibit F hereof.

                    "Prime Rate" shall mean the rate of interest publicly
announced from time to time by JP Morgan Chase Bank in New York City as such
bank's prime reference rate.

                    "Profits" and "Losses" shall mean, for each Partnership Year
or other period, an amount equal to the Partnership's taxable income or loss for
such year or period, determined in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be stated
separately pursuant to Code Section 703(a)(1) shall be included in taxable
income or loss), with the following adjustments:

                    (a)        any income of the Partnership that is exempt from
federal income tax and not otherwise taken into account in computing Profits and
Losses shall be added to such taxable income or loss;

11


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (b)        any expenditures of the Partnership described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Section 1.704-1(b)(2)(iv)(i) of the Regulations, and not otherwise
taken into account in computing Profits or Losses shall be subtracted from such
taxable income or loss;

                    (c)        if the Gross Asset Value of any Partnership asset
is adjusted pursuant to clause (b) or clause (d) of the definition of Gross
Asset Value herein, the amount of such adjustment shall be taken into account as
gain or loss from the disposition of such asset for purposes of computing
Profits or Losses;

                    (d)       gain or loss resulting from any disposition of
Partnership property with respect to which gain or loss is recognized for
federal income tax purposes shall be computed by reference to the Gross Asset
Value of the property disposed of, notwithstanding that the adjusted tax basis
of such property differs from its Gross Asset Value; 

                    (e)        in lieu of the depreciation, amortization and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year or other period, computed in accordance with the definition of
Depreciation herein; and

                    (f)        notwithstanding any other provisions hereof, any
items which are specially allocated pursuant to Article V hereof shall not be
taken into account in computing Profit or Losses.

                    "Property Level Fees" shall mean collectively the fees for
property management, leasing, construction management, and certain limited
disposition related services with respect to the Investments of the Partnership
and its Investment Vehicles and reimbursements of certain costs relating to
operation of the project, all as contemplated by Exhibit B hereto under the
heading Property Level Fees.

                    "Regulations" shall mean the final, temporary and proposed
Treasury Regulations promulgated under the Code, as the same may be amended from
time to time (including corresponding provisions of succeeding regulations).

                    "Regulatory Allocations" shall have the meaning set forth in
Section 5.3(g) hereof.

                    "Relative" shall have the meaning set forth in Section
14.4(b)(i) hereof.

                    "Reserves" shall mean the reserve fund(s) established by the
Partnership or any Investment Vehicle, in the discretion of the General Partner
from time to time as it deems necessary, and the monies deposited in such
reserve funds, which may be used for any purpose that the General Partner in
good faith deems necessary or advisable, and if required, to pay for Operating
Expenses, Asset Management Fees or Property Level Fees, or to pay principal and
interest and/or expenses of any Indebtedness and for projected capital
improvements, replacements, tenant improvements, leasing commissions and
contingencies, including, but not limited to, loss and liquidity reserves, of
the Partnership.

12


                                                                                                                                                           

--------------------------------------------------------------------------------


                    "Returned Capital" shall mean the portion of Net
Distributable Cash distributed to Partners that represents the return of a
Partner's Invested Capital in any Investment.

                    "Schedule of Partners" shall mean the Schedule of Partners
of the Partnership attached hereto as Exhibit A, as the same may be amended from
time to time.

                    "Securities Act" shall mean the Securities Act of 1933, as
amended from time to time.

                    "Subscription Agreement" shall mean the Subscription
Agreement of even date herewith by and between the Partnership, Parkway and
TRST.

                    "Successor General Partner" shall have the meaning set forth
in Section 13.3(e) hereof.

                    "Texas Elected Official" shall have the meaning set forth in
Section 14.4(b)(ii) hereof.

                    "Transfer" shall mean, as applicable, a sale, exchange,
transfer, assignment, pledge, hypothecation or other disposition of (a) all or
any portion of an Interest (and the related Capital Commitment) or (b) all or
any portion of a Limited Partner's obligations to make Capital Contributions
pursuant to its Capital Commitment or its right to acquire an Interest in
exchange therefore, in each case, either directly or indirectly, to another
Person.  When used as a verb, the term "Transfer" shall have a correlative
meaning.

                    "TRST" shall mean the Teachers Retirement System of Texas.

                    "TRST Interest" shall have the meaning set forth in Section
13.2(b) hereof.

                    "TRST Person" shall have the meaning set forth in Section
14.4(b)(i) hereof.

                    "TRST Purchase Notice" shall have the meaning set forth in
Section 13.2(a) hereof.

                    "TRST Purchase Right" shall have the meaning set forth in
Section 13.2(a) hereof.

ARTICLE III
[Intentionally Deleted]

ARTICLE IV

CAPITAL COMMITMENTS; CONTRIBUTIONS

13


                                                                                                                                                           

--------------------------------------------------------------------------------


                    4.1              Capital Commitments.  Each Limited Partner
has agreed to make Capital Contributions in the aggregate amount set forth on
Exhibit A hereto as such Partner's "Capital Commitment" in whole or, from time
to time, in part and at such times as the General Partner shall specify as
provided herein.  Each Limited Partner agrees that (a) the Capital Commitment
specified in Exhibit A hereof shall constitute its entire Capital Commitment and
(b) it will make all Capital Contributions required by this Agreement when the
same shall become due and payable.

                    4.2              Capital Contributions; Capital Calls.  (a)
Payments made by a Limited Partner to the Partnership with respect to such
Limited Partner's Capital Commitment (such Partner's "Capital Contributions")
shall be made in United States Dollars by wire transfer of immediately available
funds to an account or accounts of the Partnership specified by the General
Partner to the Limited Partners.  Notwithstanding any other provision of this
Agreement to the contrary, except as otherwise required by the Act or other
applicable law, in no event shall any Limited Partner be required to make
aggregate Capital Contributions in excess of such Limited Partner's Capital
Commitment.

                    (b)               From time to time as determined by the
General Partner in its sole discretion, the General Partner shall deliver
written notices (each, a "Capital Call Notice") to the Limited Partners, each of
which shall call for a Capital Contribution from each Limited Partner (a
"Capital Call") equal to such Limited Partner's pro rata share (based upon such
Limited Partner's Capital Commitment in relation to the aggregate Capital
Commitments of all the Limited Partners) of the amount determined by the General
Partner to be appropriate for the Partnership to: (i) make Investments; (ii)
fund its working capital needs, including, by means of example and not
limitation, capital for the purpose of tenant improvements and leasing
commissions; (iii) pay Operating Expenses and Organizational Expenses and the
Asset Management Fees and Property Level Fees to the General Partner or its
Affiliate; (iv) establish Reserves; and (v) repay any Indebtedness of the
Partnership (regardless of when incurred); provided, however, that following the
Investment Period the Partnership shall not make any Capital Call other than to
fund Committed Investments and Follow-on Investments, to pay Operating Expenses
and Asset Management Fees to the General Partner, to fund its working capital
needs, including, by means of example and not limitation, capital for the
purpose of tenant improvements and leasing commissions, or to pay off the
outstanding balances of any Indebtedness; and provided, further, that following
the expiration of the Investment Period the amount of capital contributions that
each Partner is required to make may not exceed, in the aggregate, the lesser of
10% of each such Partner's initial Capital Commitment or, as of the termination
of the Investment Period, the remaining uncalled portion of such Partner's
Capital Commitment.  General Partner shall use its best efforts to have Capital
Calls equal to each Partner's Capital Commitment within four (4) years of the
date hereof.

                    (c)                Each Capital Call Notice shall specify:

                                        (i)                 the purpose for
which the Capital Contribution is required to be made;

14


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (ii)               in the case of a
Capital Call Notice with respect to the anticipated making of an Investment,
include a brief description of the identity and nature of such Investment, the
business/properties to which it relates, the type of interest being purchased
and a brief summary of the anticipated terms of any financing to be arranged in
connection therewith, except that the General Partner may exclude the specific
identity thereof (but not the description of the general nature of the
Investment) if the General Partner determines in good faith that notifying the
Limited Partners of such identity would risk jeopardizing such Investment, have
a material adverse effect on the Partnership or any Investment or cause a
violation of any term of a binding legal agreement;

                                        (iii)             whether the Investment
will initially be made through an Investment Vehicle;

                                        (iv)             the aggregate amount of
Capital Contributions payable by such Partner pursuant to such Capital Call
Notice, each Partner's Capital Commitment, each Partner's pro-rata portion of
the Capital Contribution required to be made pursuant to the Capital Call
Notice, and the aggregate amount of Capital Contributions made to date by such
Partner; and

                                        (v)               the wire instructions
for the account to which the Capital Contribution is to be made.

                    (d)               Each Partner shall be required to make
such Partner's Capital Contributions in the amount stated in a Capital Call
Notice on the date specified in the Capital Call Notice, which date shall not be
earlier than five (5) Business Days after the date such Capital Call Notice was
delivered to the Limited Partners.  All Capital Contributions made by a Limited
Partner pursuant to a Capital Call Notice shall be applied against and reduce
such Limited Partner's Capital Commitment.

15


                                                                                                                                                           

--------------------------------------------------------------------------------


                    4.3              Utilization of Leverage.  (a) The
Partnership and any Investment Vehicle may incur Indebtedness as deemed
appropriate by the General Partner; provided, however, that neither the
Partnership nor any Investment Vehicle may incur any Indebtedness if,
immediately after giving effect to the incurrence of such Indebtedness, (i) the
aggregate amount of outstanding Indebtedness of the Partnership and the
Investment Vehicles exceeds 50% of the aggregate fair market value of all of the
Partnership's assets, as reasonably determined by the General Partner at the
time that the Partnership or any such Investment Vehicle incurs such
Indebtedness, and (ii) the aggregate amount of outstanding Indebtedness on any
single Investment may not exceed 60% of the fair market value of such
Investment, as determined by the General Partner as of the date of incurrence of
such Indebtedness.  Notwithstanding the foregoing, the General Partner shall
have the right to allow the aggregate amount of outstanding Indebtedness of the
Partnership and the Investment Vehicles to exceed 50% but not 60% of the
aggregate fair market value of all of the Partnership's assets, as reasonably
determined by the General Partner, for a limited period of time not to exceed
365 days from the closing date of each Investment, provided that such excess
Indebtedness is incurred solely for the purpose of funding Capital Improvement
Projects directly related to such newly-acquired Investment.  In the event that
the amount of outstanding Indebtedness of the Partnership and the Investment
Vehicles exceeds 55% of the aggregate fair market value of all of the
Partnership's assets or will exceed 50% for a period greater than 330 days, then
General Partner shall give written notice to TRST and, within 10 days after
receipt of notice, TRST shall elect whether to approve the additional
Indebtedness of the Partnership or to require General Partner to make a Capital
Call in an aggregate amount enough to bring the Partnership in compliance with
the leverage limitations set forth herein.  In the event that TRST fails to make
an election within such 10 day period, it shall be deemed to have elected to
require General Partner to make a Capital Call.

                    (b)               Except to the extent of a Partner's
Capital Commitments, no Indebtedness shall be the personal liability of any
Partner, and in no event shall there be recourse to a Partner's Capital
Commitment for liability to a lender, including, by means of example and not
limitation, for so-called "bad boy" acts of a borrower, as such term may be
defined by lenders to the Partnership or Investment Vehicle.

                    4.4              Intentionally Deleted.

16


                                                                                                                                                           

--------------------------------------------------------------------------------


                    4.5              Remedies upon a Capital Default.  Upon any
failure by one or more Partners (each, a "Defaulting Partner") to pay in full
when due any Capital Contribution (a "Capital Default"), the Partnership shall
immediately declare that interest shall accrue on the outstanding unpaid balance
of such requested Capital Contribution, from and including the date such payment
was due until the earlier of the date of payment to the Partnership or the
election by the Partnership to pursue the other remedies set forth in this
Section 4.5, at a rate equal to the lesser of the rate of ten percent (10%) per
annum over the Prime Rate and the maximum rate permitted by applicable law (the
"Default Rate").  For purposes of this Agreement, a Capital Default by Parkway
shall also constitute a "for Cause" default by General Partner.  In the event of
a Capital Default, the Partnership, in the sole discretion of the General
Partner, shall have the right to take one or more of the following actions with
regard to the Defaulting Partner: (a) continue to charge interest at the Default
Rate on the outstanding unpaid balance of such requested Capital Contribution
until the date of payment to the Partnership, (b) cause any distributions
otherwise payable to the Defaulting Partner under this Agreement to be set off
or withheld from such Defaulting Partner in accordance with Section 4.6 hereof,
(c) suspend all voting rights, rights to distributions and, to the fullest
extent permitted by law, other rights provided to the Defaulting Partner under
the Act and this Agreement, (d) in the event that a Defaulting Partner has made
less than fifty percent (50%) of its Capital Commitment or such Capital
Contribution occurs after the fourth (4th) anniversary hereof, offer the
unfunded portion of the Interest for sale to the other Partner at such price and
on such terms determined by the Partnership in accordance with the provisions of
Article 13 hereof and, subject to compliance with the Transfer provisions of
this Agreement, and/or (e) with respect to any portion of the Defaulting
Partner's Interest not purchased by the other Partner in accordance with clause
(d) above, cause a portion or all of such remaining Interest to be sold to third
parties at such price and on such terms as may be determined by the Partnership
in accordance with the provisions of Article 13 hereof.  The proceeds from the
sale of a Defaulting Partner's Interest under clauses (d) and (e) above shall be
used to fund the Capital Contribution requested from the Defaulting Partner
and/or set off or withheld from such Defaulting Partner in accordance with
Section 4.6 hereof and any excess amounts returned to the Defaulting Partner.  A
Defaulting Partner shall remain liable for the payment of Capital Contributions
as the same are called under this Section 4.5 except to the extent that such
Capital Contribution is required after the fourth (4th) anniversary hereof and
the Partnership may exercise the remedies set forth above for every subsequent
Capital Default by the Defaulting Partner.  Notwithstanding any other provision
in this Agreement, upon a Capital Default by one or more Partners, the
non-defaulting Partner(s) may, in its sole discretion, terminate the Investment
Period and, immediately upon such termination, neither the General Partner nor
any of its principals or Affiliates shall have any further duties or obligations
under Article XIV of this Agreement.  The rights and remedies referred to in
this Section 4.5 shall be in addition to, and not in limitation of, any other
rights available to the Partnership under this Agreement, or at law or in
equity.  The Partnership may proceed to collect from any Defaulting Partner any
amount due from such Defaulting Partner as and when due, as well as all costs
and expenses of collection incurred by the Partnership (including reasonable
fees and disbursements of counsel). 

                    4.6              Set-off and Withholding of Certain
Amounts.  Notwithstanding anything to the contrary contained in this Agreement,
the Partnership may, in the General Partner's discretion, set-off against or
withhold from any distribution to any Partner pursuant to this Agreement any
amounts due from such Partner to the Partnership pursuant to this Agreement, to
the extent not otherwise paid.  Any amounts so set-off or withheld pursuant to
this Section 4.6 shall be applied by the Partnership to discharge the obligation
in respect of which such amounts were withheld.  All amounts set-off or withheld
pursuant to this Section 4.6 with respect to any Partner shall be treated as
amounts distributed to such Partner by the Partnership and paid to the
Partnership by such Partner for all purposes under this Agreement.  The
Partnership shall give written notice of any such set-off or withholding to each
Partner subject thereto within five (5) Business Days after such set-off or
withholding.

                    4.7              No Right to Redemption of Interests or
Return of Capital Contributions.  No Partner shall have the right to withdraw
from the Partnership or require that the Partnership redeem all or any portion
of such Partner's Interest.  No Partner shall have a right to receive a return
of its Capital Contributions or a dividend in respect of such Partner's Interest
from any specific assets of the Partnership.  Each Partner waives any right
which it may have to cause a partition of all or any part of the Partnership's
assets. 

                    4.8              Uncertificated Interests.  Interests shall
be recorded in book-entry form and no Partner shall have the right to demand
that the Partnership produce and/or deliver certificates representing such
Interests.  Without limiting the foregoing, the General Partner may produce and
deliver certificates representing Interests if the General Partner, in its sole
and absolute discretion, determines that such production and delivery would be
in the best interests of the Partnership.

                    4.9              Limitation on Liability of Limited
Partners.  Except as otherwise required by this Agreement, the Act or other
applicable law, the liability of each Limited Partner, in its capacity as such,
shall be limited to the aggregate amount of such Limited Partner's Capital
Commitment.  Each Limited Partner, to the fullest extent permitted by applicable
law, shall not have any fiduciary or other duty to the Partnership or any other
Partner, other than the duty to act in accordance with the contractual covenant
of good faith and fair dealing.

                    4.10          Interest.  No Partner shall receive any
interest on its Capital Contributions.

17


                                                                                                                                                           

--------------------------------------------------------------------------------


                    4.11          Negative Capital Accounts.  At no time during
the term of the Partnership or upon dissolution and liquidation thereof shall a
Limited Partner with a negative balance in his Capital Account have any
obligation to the Partnership or the other Partners to eliminate or restore such
negative balance.

ARTICLE V

ALLOCATIONS OF PROFITS AND LOSSES

                    5.1              Allocation of Profits.  After giving effect
to the Regulatory Allocations set forth in Section 5.3 hereof, Profits for any
fiscal year or other period of the Partnership shall be credited to the Capital
Accounts of the Partners in the following order of priority:

                    (a)                First, to the Partners in an amount
sufficient to reverse the cumulative amount of any Losses allocated to the
Partners in all prior fiscal years, first pursuant to the proviso after Section
5.2(c) hereof, and second pursuant to Section 5.2(c) hereof, allocated to each
Partner in the order and in proportion to the allocation of such Losses to such
Partners;

                    (b)               Second, to the Partners, until the
cumulative amount allocated pursuant to this Section 5.1(b) for the current and
all prior fiscal years is equal to their cumulative Preferred Return, allocated
to each Partner pro rata in proportion to their respective Percentage Interest,
plus the cumulative amount of any Losses allocated to them pursuant to Section
5.2(b) hereof in all prior fiscal years (which Losses reverse Profits allocated
under this Section 5.1(b)) allocated to each Partner pro rata in proportion to
the allocation of such Losses to such Partners;

                    (c)                Thereafter, fifty-six percent (56%) to
TRST and (ii) forty-four percent (44%) to Parkway.

                    5.2              Allocation of Losses.  After giving effect
to the Regulatory Allocations set forth in Section 5.3 hereof, Losses for any
fiscal year or other period will be charged to the Capital Accounts of the
Partners in the following order of priority:

                    (a)                First, (i) fifty-six percent (56%) to
TRST and (ii) forty-four percent (44%) to Parkway to reverse the cumulative
amount of any Profits allocated under Section 5.1(c) hereof in all prior fiscal
years allocated to each Partner in proportion to the allocation of such Profits
to such Partners;

                    (b)               Second, to the Partners until the
cumulative amount allocated pursuant to this Section 5.2(b) for the current and
all prior fiscal years is equal to the cumulative amount of any Profits
allocated to them under Section 5.1(b) hereof in all prior fiscal years,
allocated to each Partner pro rata in proportion to the allocation of such
Profits to such Partners; and

                    (c)                Third, one hundred percent (100%) pro
rata to the Partners in proportion to their respective Percentage Interests;

provided, however, that Losses will not be allocated to any Partner if such
Losses would result in or increase an Adjusted Capital Account Deficit with
respect to such Partner, and any Losses that cannot be allocated to any Partner
as a result of this proviso shall be allocated first to the Capital Accounts of
the other Partners in proportion to the amounts allocable without causing or
increasing an Adjusted Capital Account Deficit and then one hundred percent
(100%) to the General Partner.

18


                                                                                                                                                           

--------------------------------------------------------------------------------


                    5.3              Regulatory Allocations.  The following
special allocations shall be made in the following order:

                    (a)                Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(f) of the Regulations, in the event there
is a net decrease in Partnership Minimum Gain during a Partnership taxable year,
each Partner shall be allocated (before any other allocation is made pursuant to
Section 5.2 hereof) items of income and gain for such year (and, if necessary,
for subsequent years) equal to that Partner's share of the net decrease in
Partnership Minimum Gain.

                                        (i)                 The determination of
a Partner's share of the net decrease in Partnership Minimum Gain shall be
determined in accordance with Section 1.704-2(g) of the Regulations.

                                        (ii)               The items to be
specially allocated to the Partners in accordance with this Section 5.3(a) shall
be determined in accordance with Section 1.704-2(f)(6) of the Regulations.

                                        (iii)             This Section 5.3(a) is
intended to comply with the Partnership Minimum Gain chargeback requirement set
forth in Section 1.704-2(f) of the Regulations and shall be interpreted
consistently therewith.

                    (b)               Partner Minimum Gain Chargeback.  Except
as otherwise provided in Section 1.704-2(i)(4) of the Regulations, in the event
there is a net decrease in Partner Nonrecourse Debt Minimum Gain during a
Partnership taxable year, each Partner who has a share of that Partner
Nonrecourse Debt Minimum Gain as of the beginning of the year, to the extent
required by Section 1.704-2(i)(4) of the Regulations shall be specially
allocated items of Partnership income and gain for such year (and, if necessary,
subsequent years) equal to the Partner's share of the net decrease in Partner
Nonrecourse Debt Minimum Gain.  Allocations pursuant to this Section 5.3(b)
shall be made in accordance with the Section 1.704-2(i)(4) of the Regulations. 
This Section 5.3(b) is intended to comply with the requirement set forth in
Section 1.704-2(i)(4) of the Regulations and shall be interpreted consistently
therewith.

                    (c)                Qualified Income Offset Allocation.  In
the event any Partner unexpectedly receives any adjustments, allocations or
distributions described in Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) of the Regulations which
would cause such Partner to have an Adjusted Capital Account Deficit, items of
Partnership income and gain shall be specially allocated to such Partner in an
amount and  manner sufficient to eliminate such Adjusted Capital Account Deficit
as quickly as possible.  This Section 5.3(c) is intended to constitute a
"qualified income offset" in satisfaction of the alternate test for economic
effect set forth in Section 1.704-1(b)(2)(ii)(d) of the Regulations and shall be
interpreted consistently therewith.

19


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (d)               Gross Income Allocation.  In the event any
Partner has an Adjusted Capital Account Deficit at the end of any Partnership
fiscal year, each such Partner shall be specially allocated items of Partnership
income and gain in the amount of such excess as quickly as possible, provided
that an allocation pursuant to this Section 5.3(d) shall be made only if and to
the extent that such Partner would have an Adjusted Capital Account Deficit
after all other allocations provided for in Section 5.3 hereof have been made,
except assuming that Section 5.3(c) hereof and this Section 5.3(d) were not
contained in this Agreement.

                    (e)                Allocation of Nonrecourse Deduction. 
Nonrecourse Deductions (within the meaning of Section 1.704-2(b)(1) of the
Regulations) shall be allocated to the Partners in accordance with and on the
same basis as the allocation of Profits and Losses, as the case may be.

                    (f)                Allocation of Partner Nonrecourse
Deductions.  Partner Nonrecourse Deductions (within the meaning of Section
1.704-2(i) of the Regulations) shall be specially allocated to the Partner who
bears the economic risk of loss with respect to the Partner Nonrecourse Debt
(within the meaning of Section 1.704-2(b)(4) of the Regulations) to which such
Partner Nonrecourse Deductions are attributable in accordance with Section
1.704-2(i)(1) of the Regulations.

                    (g)               Regulatory Allocations.  The allocations
set forth in Section 5.3 hereof (the "Regulatory Allocations") are intended to
comply with certain requirements of Sections 1.704-1(b) and 1.704-2 of the
Regulations.  Notwithstanding any other provisions of Section 5.3 hereof (other
than the Regulatory Allocations and Section 5.3(k) hereof), the Regulatory
Allocations shall be taken into account in allocating subsequent Profits, Losses
and items of income, gain, loss and deduction among the Partners so that, to the
extent possible, the net amount of such allocations of subsequent Profits,
Losses and other items and the Regulatory Allocations to each Partner shall be
equal to the net amount that would have been allocated to each such Partner
pursuant to the provisions of this Article V if the Regulatory Allocations had
not occurred.  For purposes of applying the foregoing sentence, allocations
pursuant to this Section 5.3(g) shall be made only to the extent the General
Partner reasonably determines that if such allocations were not made the
allocations would otherwise be inconsistent with the economic agreement among
the Partners.

                    (h)               Tax Allocations.  Allocations for tax
purposes shall be made in accordance with allocations to Capital Accounts, with
adjustment as necessary in order to comply with Code Section 704(c) and the
applicable portions of the Regulations.  Any elections or decisions relating
thereto (including the selection of the traditional, traditional with curative,
or remedial allocation method under Section 1.704-3 of the Regulations) shall be
made by the General Partner in its sole discretion.  Any deductions, income,
gain or loss specially allocated pursuant to this Section 5.3(h) shall not be
taken into account for purposes of determining Profits or Losses or for purposes
of adjusting a Partner's Capital Account.

                    (i)                 Varying Interests.  If a Partner sells
or exchanges its Interest or otherwise is admitted as a substituted Limited
Partner, Profits and Losses shall be allocated between the transferor and the
transferee by taking into account their varying Interests during the Partnership
Year in accordance with Code Section 706(d), using the interim closing of the
books method or the daily proration method, as determined by the General Partner
in its sole discretion.

20


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (j)                 Tax Credits.  Tax credits and tax credit
recapture shall be allocated among the Partners pursuant to Section
1.704-1(b)(4)(ii) of the Regulations.

                    (k)               Fractions Rule.  The provisions of this
Agreement are intended to comply with the "fractions rule," as defined in Code
Section 514(c)(9)(E) and the applicable Regulations thereunder and shall be
limited thereby and interpreted consistently therewith.

ARTICLE VI

DISTRIBUTIONS

                    6.1              Distributions.  (a)  Net Distributable Cash
shall be distributed to the Partners in accordance with the provisions of this
Section 6.1; provided, however, that the Partnership may, in the sole discretion
of the General Partner, (i) reinvest Returned Capital in Investments during the
Investment Period, or in Follow-on Investments and Committed Investments
thereafter, or (ii) distribute Returned Capital to the Partners.  If there is a
change in the Percentage Interests of any of the Partners during any period in
which Net Distributable Cash has been received by the Partnership, distributions
shall be made to the Partners in a manner which takes into account the varying
Percentage Interests of the Partners during such period, as determined by the
General Partner in its sole discretion.

                    (b)               Distributions of Net Distributable Cash
shall be made at such times as determined by the General Partner in its
reasonable discretion not less than quarterly; distributions of Net
Distributable Cash shall be made to the Partners with respect to each Investment
in the following manner:

                                        (i)                 First, 100% to the
Partners, pro rata based upon their respective Percentage Interests, until each
Partner has received an amount equal to such Partner's Invested Capital
multiplied by the Preferred Rate (the "Preferred Return"), which Preferred
Return shall be calculated from the date(s) that such Partner made such Capital
Contributions until the date such amounts are distributed to such Partner; and 

                                        (ii)               Second, 100% to the
Partners, pro rata based upon their respective Percentage Interests, until each
Partner has received an amount equal to such Partner's unreturned Contribution
Account Balance; and

                                        (iii)             Third, 100% of any
remaining amounts will be allocated (A) 56% to TRST and (B) 44% to Parkway.

                    (c)                Pending distribution, funds held by the
Partnership which are required to be distributed pursuant to Section 6.1 hereof
shall be invested in Interim Investments, to the extent practicable, at the sole
discretion of the General Partner.

                    (d)               Any receipts or other revenues of the
Partnership (excluding Capital Contributions) not included in Net Distributable
Cash, including, by means of example and not limitation, the net revenues from
Interim Investments, may, in the General Partner's discretion,

                                        (i)                 be applied, in the
General Partner's discretion, to pay the Partnership's working capital needs,
pay Operating Expenses, Organizational Expenses or Asset Management Fees,
establish Reserves, or repay Indebtedness; or

                    21


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (ii)               be distributed to the
Partners in accordance with Section 6.1(b) hereof.

                    (e)                The General Partner will use best efforts
to ensure that all distributions made under this Agreement are in cash rather
than in-kind; provided, however, that under no circumstances shall the
Partnership make an in-kind distribution to TRST.  In the event that the
Partnership intends to make a distribution in-kind to its Partners and is
un-able to comply with the restriction in the previous sentence, the General
Partner will provide written notice to TRST at least thirty (30) prior to the
date of the in-kind distribution and upon the election of TRST prior to the date
of such proposed in-kind distribution, the General Partner shall dispose of on
behalf of TRST, all or a portion of such asset that otherwise would have been
distributed to TRST and to pay TRST instead the net cash proceeds from such
disposition. 

                    (f)                Notwithstanding any provision of this
Agreement to the contrary, neither the Partnership, nor the General Partner on
behalf of the Partnership, shall make any distribution to any Partner if such
distribution would violate the Act or other applicable law.

                    6.2              Amounts Withheld.  TRST hereby represents
and warrants to the General Partner and the Partnership that it is a tax-exempt
entity under United States federal, state and local laws, and has never been
subject to, and is unlikely to be subject to, any tax withholding requirements
of the United States federal, state, or local laws.  The Partners shall be
required, upon request by the Partnership, to fund their share of any applicable
withholding taxes with respect to the Partnership, provided, however, before
withholding and paying over to any tax authority any amount purportedly
representing a tax liability of TRST, the General Partner shall promptly provide
TRST with notice that such withholding or payment is intended, shall provide
TRST with the opportunity to contest (at TRST's expense) such withholding or
payment and, unless otherwise consented to by TRST in writing, shall not make
such withholding or payment until the date such payment is due, provided,
further, that (a) such contest does not subject the Partnership, other Partners,
or the General Partner to any potential liability to such  taxing authority for
any such withholding and payment and would not otherwise, in the General
Partner's sole discretion, result in adverse consequences to the Partnership or
any of its Partners and (b) the General Partner and the Partnership shall not be
required to refrain from such withholding or payment during such contest if they
reasonably believe that they are not permitted by law to refrain from such
withholding or payment.  Should the Partnership be required pursuant to the
Code, the laws of any state, or any other provision of law, to withhold any
amount from amounts otherwise distributable to any Partner, the Partnership
shall withhold the amounts as shall be required by law and any amounts so
withheld shall be deemed to have been distributed to such Partner under this
Agreement.  If any sums are withheld pursuant to this provision, (i) the
Partnership shall remit the sums so withheld to, and file the required forms
with, the Internal Revenue Service and the appropriate authority of any such
state or other applicable government agency and (ii), the General Partner shall
its best efforts to assist TRST in obtaining any available refund of the
withheld amount, provided that TRST shall promptly reimburse the Partnership and
the General Partner for any expenses incurred in providing such assistance.

22


                                                                                                                                                           

--------------------------------------------------------------------------------


                    6.3              Notice of Distributions.  The Partnership
shall use its reasonable best efforts to provide to Limited Partners notices of
cash distributions at least two (2) Business Days prior to the distribution
date.  All cash distributions to be made to the Limited Partners shall be wired
in immediately available funds to the applicable Limited Partner's account as
noted in the Wiring Information in Exhibit A hereto, which may be updated or
changed pursuant to Section 16.2 hereof.  The notices shall contain a brief
explanation for the distribution (e.g. temporary/permanent return of cost,
gain/loss, interest/dividend income, etc.).

                    6.4              Example.  An example of the distributions
provided for in this Article VI is set forth on Schedule 6.4 attached hereto and
incorporated herein by reference.

ARTICLE VII

MANAGEMENT

                    7.1              Management; Authority of the General
Partner. 

                    (a)                The management, operation and control of
the Partnership and its business and the formulation of its investment policy,
including, by means of example and not limitation, the day-to-day responsibility
for acquiring, operating, financing and managing the Investments, shall be
vested exclusively in the General Partner, subject to the terms and provisions
of this Agreement.  Subject to the terms and conditions of Article IX hereof,
the General Partner will make investments of the Partnership in accordance with
the Investment Guidelines attached hereto as Schedule 1.  Any investment that is
not in compliance with Schedule 1 shall require the written consent of all of
the Partners pursuant to Section 7.5(e) hereof.  The General Partner shall, in
its sole discretion, exercise all powers necessary and convenient for the
purposes of the Partnership and all of the power conferred by the Act on the
general partner of a limited partnership, including the power to conduct the
Partnership's business as described in Section 1.4 hereof and the power to
delegate to one or more Persons the power to perform any of the acts described
above, but subject to the limitations and restrictions expressly set forth
herein.  The General Partner shall take such commercially reasonable actions as
may be necessary on its part to ensure that the Partnership is and continues
throughout its term to be classified as a partnership (but not a publicly-traded
partnership) for federal income tax purposes.

                    (b)               Subject to the limitations and
restrictions expressly set forth herein, the General Partner shall perform or
cause to be performed all management and operational functions relating to the
day-to-day business of the Partnership.  Without limiting the generality of the
foregoing, the General Partner is authorized on behalf of the Partnership to
cause the Partnership, to the extent of available Partnership assets, to do the
following (either directly or through the use of an Investment Vehicle):

                                        (i)                 acquire, originate,
hold, finance, manage and dispose of Investments (or any underlying assets);

                                        (ii)               pay, in accordance
with the provisions of this Agreement, all expenses, debts and obligations of
the Partnership to the extent that funds of the Partnership are available
therefor;

23


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (iii)             make Interim
Investments (which may be made through an agent) of cash Reserves or other
liquid assets of the Partnership prior to their use for Partnership purposes or
distribution to the Partners;

                                        (iv)             bring, compromise,
settle and defend actions at law or in equity;

                                        (v)               engage in any kind of
activity and perform and carry out contracts of any kind necessary to, or in
connection with, the accomplishment of the purposes of the Partnership;

                                        (vi)             enter into agreements
and contracts with third parties in furtherance of the Partnership's business,
including all documents and agreements as may be required in connection with the
acquisition or disposition of Investments;

                                        (vii)           maintain, at the expense
of the Partnership, adequate records and accounts of all operations and
expenditures;

                                        (viii)         purchase, at the expense
of the Partnership, liability, casualty, fire and other insurance and bonds to
protect the Partnership's assets and business;

                                        (ix)             purchase, at the
expense of the Partnership, director and officer liability insurance to protect
the General Partner and its officers and employees;

                                        (x)               open accounts and
deposit, maintain and withdraw funds in the name of the Partnership in any bank,
savings and loan association, brokerage firm or other financial institution;

                                        (xi)             establish reasonable
Reserves for contingencies and for any other proper Partnership purpose;

                                        (xii)           retain, and dismiss from
retainer, any and all Persons (including Affiliates of the General Partner) to
provide legal, accounting, engineering, brokerage, consulting, appraisal,
investment advisory, property management, leasing and construction services to
the Partnership or any Investment Vehicle, or such other agents as the General
Partner deems necessary or desirable for the management and operation of the
Partnership and the Investments consistent with the requirements of Section 14.4
hereof;

                                        (xiii)         incur and pay all
reasonable expenses and obligations incident to the operation and management of
the Partnership, including, by means of example and not limitation, the services
referred to in paragraph (xii) hereof, taxes, interest, travel, rent, insurance
and supplies;

                                        (xiv)         distribute funds to the
Partners by way of cash or otherwise, all in accordance with the provisions of
this Agreement;

24


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (xv)           prepare and cause to be
prepared reports, statements and other relevant information for distribution to
Partners in accordance with the Reporting Requirements set forth in Exhibit C
attached hereto and incorporated herein by reference, which Exhibit C shall not
be amended or altered without the unanimous written consent of the Partners,
which shall not be unreasonably withheld, conditioned or delayed;

                                        (xvi)         prepare and file all
necessary returns, reports and statements and pay all taxes, assessments and
other impositions relating to the assets or operations of the Partnership;

                                        (xvii)       effect a dissolution of the
Partnership as provided herein;

                                        (xviii)     organize and maintain
Investment Vehicles and take all necessary actions to maintain the legal and tax
status of such entities;

                                        (xix)         act for and on behalf of
the Partnership in all matters incidental to the foregoing;

                                        (xx)           authorize any partner,
officer or other Affiliate of the General Partner to act for and on behalf of
the Partnership in all matters incidental to the foregoing;

                                        (xxi)         cause such acts and things
to be done in or about the Investments as shall be necessary (as determined in a
commercially reasonable manner) to comply with all applicable laws, ordinances
or regulations, and use its best efforts to remedy any violation of such laws,
ordinances, order and regulations;

                                        (xxii)    cause the Investments to be
maintained in proper condition, including, by means of example and not
limitation, interior and exterior cleaning, and cause repairs and alterations
thereof, including heating, air-conditioning, ventilating, elevators, plumbing,
electrical, carpentry and decorating; and in connection therewith make
expenditures in the ordinary course of business of operating, managing and
maintaining the Investments, including any such expenditures for the following: 
(a) emergency repairs involving danger to life or property or immediately
necessary for the preservation and safety of the Investments or for the safety
of the tenants or required to avoid the suspension of essential services to the
Investments; or (b) expenditures (if any) permitted to be made by a property
manager under any existing property management agreement relating to any of the
Investments;

                                        (xxiii)   cause or provide for tenants
to be billed for basic rent, additional rent, utilities and other charges
authorized by leases related to the Investments, use all reasonable efforts to
collect such rent and other charges from such tenants, and in the event of
default by a tenant in the performance of its obligations under a lease, (a)
refer to a collection agency any amounts due from a tenant for collection, (b)
retain an attorney at the expense of the Partnership to institute action to
collect such amounts due or otherwise to enforce the obligations of the tenant
under the lease, and/or (c) terminate the occupancy of the tenant by appropriate
notice and by legal action, if required;

                   25

       


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (xxiv)   take any and all such action as
may be required in connection with the performance by the Partnership or any
Investment Vehicle of its obligations under any mortgage, lease or other
agreement related to any Investment; and

                                        (xxv)    cause to be obtained, verified
and paid, bills for real estate and personal property taxes, use and occupancy
taxes, assessments and other governmental charges relating to the Partnership
assets and Investments. 

By executing this Agreement, each Limited Partner shall be deemed to have
consented to any exercise by the General Partner of any of the foregoing powers
or other powers of the General Partner contained in this Agreement.

                    (c)                Any person dealing with the Partnership
or the General Partner may rely upon a certificate signed by the General Partner
as to:

                                        (i)                 the identity of the
General Partner or any Limited Partner hereof;

                                        (ii)               the existence or
non-existence of any fact or facts which constitute a condition precedent to
acts by a General Partner or in any other manner germane to the affairs of the
Partnership;

                                        (iii)             the Persons who are
authorized to execute and deliver any instrument or document of or on behalf of
the Partnership; or

                                        (iv)             any act or failure to
act by the Partnership or as to any other matter whatsoever involving the
Partnership or any Partner.

                    7.2              Standard of Care.  The General Partner
shall discharge its duties hereunder in (a) good faith with the care, skill,
prudence and diligence as are required of a general partner under the Act; and
(b) a manner consistent with the General Partner's fiduciary obligations under
Delaware law to conduct the affairs of the Partnership in a manner it reasonably
believes to be in or not opposed to the best interests of the Partnership and
the Partners collectively.

                    7.3              Investment Company Act.  The General
Partner shall use its best efforts to operate the Partnership so as to prevent
the Partnership from being classified as an "investment company" for purposes of
the Investment Company Act.  The Partnership may take any action that the
General Partner determines to be necessary or desirable to prevent the
Partnership from being classified as an "investment company" for purposes of the
Investment Company Act including, by means of example and not limitation, making
structural, operating or other changes in the Partnership or any of its assets,
selling or otherwise disposing of any Investment, requiring any Partner to
Transfer all or a portion of such Partner's Interest, amending this Agreement or
terminating the Partnership.

26


                                                                                                                                                           

--------------------------------------------------------------------------------


                    7.4              UBTI.  The General Partner shall not enter
into any transaction as a result of which a Partners will realize "unrelated
business taxable income" (within the meaning of Code Section 512) ("UBTI")
unless the existence of such UBTI was disclosed in writing and approved by the
Partners.  Notwithstanding the foregoing, the Partners acknowledge that the
Partnership may acquire Investments which contain a directly owned parking
garage which produces UBTI, in which event General Partner shall use its best
efforts to restructure the ownership of the parking garage to eliminate any UBTI
as quickly as commercially reasonable.

                    7.5              Restrictions on the Partnership. 
Notwithstanding anything to the contrary contained in this Agreement, without
the consent of all the Partners, the Partnership shall not:

                    (a)                do any act in contravention of this
Agreement or receive any rebate or give-up or participate in any reciprocal
business arrangements which circumvent the provisions hereof;

                    (b)               commingle the funds of the Partnership
with those of any other Person;

                    (c)                issue Interests or any other equity
interests in the Partnership except in accordance with the express terms of this
Agreement;

                    (d)               knowingly commit any act that would
subject any Partner to liability in its capacity as a Partner in any
jurisdiction in which the Partnership transacts business;

                    (e)                make any investment which is prohibited
pursuant to Section 9.1(b) hereof or not in compliance with Schedule 1;

                    (f)        admit any additional Partners (either general or
limited) to the Partnership other than Parkway and TRST;

                    (g)        increase the aggregate Capital Commitments to the
Partnership and any Investment Vehicles in excess of Three Hundred Seventy-Five
Million Dollars ($375,000,000); or

                    (h)        take any action, or fail to take any action, that
would result in Parkway Properties, Inc. failing to continue to qualify as a
real estate investment trust or that would result in the imposition against
Parkway Properties, Inc. of an excise tax under Code Section 4981 or a tax under
Section 857(b)(6) or (7).  Accordingly, the Partnership and the General Partner
will employ all diligent and timely efforts to provide Partners with information
customarily required by real estate investment trusts to determine on an
on‑going basis that they remain qualified to continue their status as real
estate investment trusts and to comply with governmental requirements relating
to such on‑going qualification.

                    7.6              Participation by Limited Partners.  Except
as otherwise expressly provided herein, no Limited Partner, in its capacity as a
Limited Partner, shall participate in the management of the business and affairs
of the Partnership.  No Limited Partner, in its capacity as a Limited Partner,
shall have any right or power to sign for or to bind the Partnership in any
manner or for any purpose whatsoever, or have any rights or powers with respect
to the Partnership except those expressly granted to such Limited Partner by the
terms of this Agreement or those conferred upon such Limited Partner by law, and
no prior consent or approval of the Limited Partners shall be required in
respect of any act or transaction to be taken by the General Partner on behalf
of the Partnership unless otherwise provided in this Agreement.

27


                                                                                                                                                           

--------------------------------------------------------------------------------


                    7.7              Filing of Schedules, Reports, Etc.  Each
Partner agrees to reasonably cooperate with the Partnership in the filing of any
schedule, report, certificate or other instrument required to be filed by the
Partnership under the laws of the United States, any state or political
subdivision thereof or any foreign nation or political subdivision thereof.  In
connection therewith, each Partner agrees to reasonably provide the Partnership
with all information required to complete such filings.

                    7.8              General Partner's Insurance.  Throughout
the term of this Agreement, the General Partner shall cause the Partnership to
maintain or cause to be maintained in full force and effect the following
insurance covering its activities, the activities of the General Partner on its
behalf and the activities of the Advisory Board:

                    (a)                errors and omissions/professional
liability insurance with coverage limits of at least Five Million Dollars
($5,000,000); and

                    (b)               crime coverage insurance with coverage
limits of at least Ten Million Dollars ($10,000,000), unless a lower amount of
coverage limits is approved by the Limited Partners, in their sole discretion.

                    Each policy for such insurance shall be issued by an
insurance company with an A policyholder rating as listed at the time of
issuance by A. M. Best Insurance Reports, shall name the Limited Partners as
joint loss payees, and shall require three (3) days' prior written notice on
modification or cancellation thereof be given to the Limited Partners.  The
General Partner shall furnish the Limited Partners with certificates of coverage
and evidence of payment of premiums with respect to such policies within thirty
(30) days of the execution of this Agreement and from time to time upon the
reasonable written request by any of the Limited Partners.  Notwithstanding any
other provision in this Agreement to the contrary, the costs and expenses for
the insurance coverage as outlined in this Section 7.8 shall be borne by the
Partnership.

ARTICLE VIII

EXPENSES AND FEES

                    8.1              Asset Management Fee; General Partner
Expenses.  The Partnership shall pay Asset Management Fees as set forth in
Exhibit B hereto to the General Partner in exchange for its asset management and
advisory services to the Partnership.  The Partnership shall pay (or reimburse
the General Partner for) the Operating Expenses set forth in Section 8.2 hereof,
provided that the General Partner shall bear the following ordinary day-to-day
expenses incidental to the provision of its services:  (i) all costs and
expenses relating to office space, facilities, utility service, supplies and
necessary administrative and clerical functions in connection with the General
Partner's operations and (ii) subject to the provisions of Section 8.4, all
costs and expenses relating to the compensation of and provision of benefits to
all employees of the General Partner who are engaged in the operation or
management of its business.

28


                                                                                                                                                           

--------------------------------------------------------------------------------


                    8.2              Operating Expenses.  (a)  Without limiting
the provisions of Section 8.1 hereof, the General Partner shall not bear or
otherwise be charged with any third party costs or expenses of the Partnership's
or any Investment Vehicle's activities and operations, all of which shall be
borne by or otherwise charged to the Partnership or such Investment Vehicle as
applicable to the Investment from which such cost and expenses are borne,
including activities and operations prior to the date of this Agreement to
source Investments for the Partnership, and including, by means of example and
not limitation: (i) all third party costs and expenses incurred in underwriting,
originating, negotiating and structuring Investments, whether consummated or not
consummated, and acquiring, financing, disposing of or otherwise dealing with
Investments, including, by means of example and not limitation, title insurance
costs, any investment banking, engineering, appraisal, environmental, reasonable
travel, reasonable legal and reasonable accounting expenses, any deposits and
commitment fees and other fees and out-of-pocket costs related thereto, and the
costs of rendering financial assistance to or arranging for financing for any
assets or businesses constituting Investments or for working capital or other
Partnership purposes; (ii) all third party costs and expenses, if any, incurred
in monitoring Investments, including, by means of example and not limitation,
any engineering, environmental, third party payment processing, reasonable
travel, reasonable legal and reasonable accounting expenses and other fees and
out-of-pocket costs related thereto; (iii) taxes related to the Partnership, any
Investment Vehicle and the Investments, including, by means of example and not
limitation, transfer taxes, mortgage recording taxes, franchise taxes and income
taxes; (iv) costs related to litigation and threatened litigation involving the
Partnership or Investment Vehicle; provided, however, that except for
indemnifiable expenses pursuant to Section 10.1 hereof the General Partner shall
bear its own costs and expenses related to litigation and threatened litigation;
(v) reasonable expenses associated with third party accountants, attorneys and
tax advisors with respect to the Partnership and its activities, including the
preparation and auditing of financial reports and statements and other similar
matters, and third party costs associated with the distribution of financial and
other reports to the Partners and costs associated with Partnership meetings and
any meetings of shareholders, partners, members or directors of any Investment
Vehicle; (vi) brokerage commissions and other investment costs incurred by or on
behalf of the Partnership and paid to third parties; (vii) all costs and
expenses associated with obtaining and maintaining insurance for the Partnership
and its assets and the insurance coverage required by Section 7.8 hereof; (viii)
fees incurred in connection with the maintenance of bank or custodian accounts;
(ix) all expenses incurred in connection with the registration of the
Partnership's securities under applicable securities laws or regulations; and
(x) all third party expenses of the Partnership that are not normally recurring
operating expenses (all such expenses, collectively, the "Operating Expenses"). 
To the extent that any Operating Expenses are paid by the General Partner, such
Operating Expenses shall be reimbursed by the Partnership. 

                    (b)               Any fees or other revenues paid by third
parties to the Partnership, the General Partner or any of their respective
Affiliates with respect to the Partnership's operations or Investments,
including break-up fees, will be for the benefit of the Partnership and may be
applied by the General Partner to pay or reserve for payment of Partnership
expenses, with any balance to be distributed in accordance with the Article VI
hereof.

29


                                                                                                                                                           

--------------------------------------------------------------------------------


                    8.3              Organizational Expenses.  The Partnership
shall bear and be charged with all third party costs and expenses pertaining to
the organization of the Partnership, including, by means of example and not
limitation, the costs associated with the formation of the Partnership,
reasonable accounting expenses and the expenses of third party service providers
(other than counsel, as described below) (collectively the "Organizational
Expenses") up to, but not to exceed, Two Hundred Thousand Dollars ($200,000). 
The General Partner shall be responsible for the payment of any fees payable to
any placement agent in connection with the sale of the Interests and
Organizational Expenses in excess of Two Hundred Thousand Dollars ($200,000). 
Notwithstanding any other provision herein to the contrary, Parkway, the General
Partner and TRST hereby agree to directly pay their own respective costs and
expenses associated with all legal services in connection with the initial
formation of and investment in the Partnership, and the Partnership will not
bear such expenses. 

                    8.4              Property, Leasing and Construction
Management Fees.  The General Partner and/or one or more of its Affiliates will
also be responsible for providing property management, leasing, construction
management and certain limited disposition related services with respect to some
or all of the Investments acquired by the Partnership or any Investment
Vehicle.  Such services shall be provided pursuant to a Management, Leasing &
Services Agreement substantially in the form of Exhibit D hereto.  In exchange
for such services described in this Section 8.4, the Partnership shall pay to
the General Partner or its Affiliate the Property Level Fees.  The Partners
hereby expressly acknowledge and agree that the provision of the services
described in this Section 8.4 by the General Partner or its Affiliates shall be
consistent with the requirements of Section 14.4 hereof.

ARTICLE IX

INVESTMENTS

                    9.1              Investments.  (a) The assets of the
Partnership, to the extent at any time not required for the payment of expenses
or otherwise not necessary for the conduct of the Partnership's business in
accordance with this Agreement, shall be invested in such Investments as shall
be determined by the General Partner, used to establish Reserves or invested in
Interim Investments; provided, however, that moneys deposited into Reserves must
be released from Reserves no later than the date which is twelve (12) months and
one day after the date on which such moneys were deposited in Reserves and
distributed to Partners or applied to an appropriate Partnership purpose, other
than depositing such moneys in Reserves.  During the Investment Period, General
Partner shall have the authority to reinvest any Net Distributable Cash from
Capital Events in new Investments.

                    (b)               Subject to Section 9.1(c) hereof, the
Partnership may not:

                                        (i)                  invest more than
One Hundred Twenty Million Dollars ($120,000,000) as the purchase price for a
single Investment unless such Investment consists of multiple assets which are
diverse (1) geographically among the Core Markets; (2) in their tenant mix; and
(3) in the terms of turnover of then current leases.  In the case of an
Investment consisting of multiple assets;

                                        (a)                invest more than a
total of Two Hundred Fifty Million Dollars ($250,000,000) on a leveraged basis
in any one Core Market unless the Limited Partners approve such multiple asset
Investment;

30


                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (b)               invest more than
sixteen percent (16%) of the aggregate Capital Commitments in a single
Investment; or

                                        (c)                without the prior
approval of the Advisory Board, invest in what is commonly known as a blind pool
investment fund in which neither the Partnership nor the General Partner is
involved in the primary investment decisions and the Partnership's funding is
nondiscretionary.

                    (c)                The General Partner will use its
reasonable best efforts, subject to the General Partner's duty to maximize the
return on investment for all Limited Partners of the Partnership, to avoid
investing in companies or enterprises that are either directly or indirectly
through its parent, a subsidiary or affiliated entity, engaged in the
production, distribution, rental, licensing, or sale of hard-core pornography. 
For purposes of clarity, a company or enterprise is not engaged in hard-core
pornography if it does not receive significant revenues from the production,
distribution, rental, licensing, or sale of hard-core pornography.

                    (d)               The General Partner may, in its sole
discretion, deliver to the Limited Partners a Capital Call Notice and the
Limited Partners shall be required to make a Capital Contribution in an amount
equal to the unleveraged purchase price of an Investment meeting the
qualifications set forth in Section 9.1(b) above up to the amount of the Limited
Partners' then unfunded aggregate Capital Commitments; provided that the General
Partner shall be required, within 60 days from the date that the Limited
Partners make such Capital Contributions, to secure fixed-rate non-recourse
financing on such Investment in an amount that enables the General Partner to
comply with the parameters set forth in Sections 4.3 and to return that portion
of the Limited Partners' Capital Contributions made in accordance with this
Section 9.1(d).  Such returned Capital Contributions shall thereafter for all
purposes be deemed to be a portion of the Limited Partners' unfunded Capital
Commitments and may be subject to future Capital Calls made in accordance with
the terms of this Agreement including subsequent Capital Calls pursuant to this
Section 9.1.

                    (e)                If any proposed Investment with respect
to which funds have been contributed to the Partnership is not consummated
within sixty (60) days following the date on which such contributions were made
or if the funds contributed for any particular Investment exceeds the amount
necessary to consummate such Investment, the General Partner shall return such
funds or such excess amount of funds together, in each case, with any interest
or gains thereon (net of Operating Expenses in respect thereto), to the Partners
in the same proportions that such funds were contributed by the Partners.  The
unfunded Capital Commitments of each Partner shall be increased by any funds or
excess funds so returned (but not by any interest or gain thereon) and such
excess shall not be reflected in such Partner's Capital Account or treated as a
Capital Contribution.

                    9.2              Investment Vehicles.  

31


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (a)                If the General Partner determines in good
faith that for legal, tax, regulatory or other considerations it is in the best
interests of any or all of the Partners that all or a portion of an Investment
be made through an alternative investment structure, the General Partner shall
be permitted to structure the making of all or any portion of such Investment
outside of the Partnership, by requiring any Partner or Partners to make all or
a portion of such Investment either directly (which shall not include a general
partner interest or other similar interest) or indirectly through a partnership
or other vehicle or vehicles (other than the Partnership) that will invest on a
parallel basis with or in lieu of the Partnership, as the case may be (any such
structure, an "Investment Vehicle"); provided, that if a portion of an
Investment is made through an Investment Vehicle and the remaining portion of
the same Investment is made through the Partnership, then the respective
portions of the Investment shall be acquired and disposed of at approximately
the same time and on effectively the same terms and conditions (pro rata based
on invested capital), subject to legal, tax and regulatory considerations.  The
Partners shall be required to make Capital Contributions directly to each such
Investment Vehicle to the same extent, for the same purposes and on the same
terms and conditions as Partners are required to make Capital Contributions to
the Partnership, and such Capital Contributions shall reduce the Capital
Commitment of the Partners to the same extent as if Capital Contributions were
made to the Partnership with respect thereto.  Except as provided pursuant to
Section 9.2 (a-b) hereof, each Partner shall have the same economic interest in
all material respects in Investments made pursuant to this Section 9.2 hereof as
such Partner would have if such Investments had been made solely by the
Partnership, and the other terms of such Investment Vehicle shall be
substantially identical in all material respects to those of the Partnership, to
the maximum extent applicable; provided, that the General Partner (or an
Affiliate thereof) shall serve as the general partner or similar managing
fiduciary of such Investment Vehicle; provided, further, that that such
Investment Vehicle (or the entity in which such Investment Vehicle invests)
shall provide for the limited liability of the Limited Partners as a matter of
the organizational documents of such Investment Vehicle (or the entity in which
such Investment Vehicle invests) and as a matter of local law; and provided,
further, that expenses associated with such Investment Vehicle shall be borne by
the participants therein.  The General Partner shall provide a copy of the
governing documents of an Investment Vehicle (e.g., partnership agreement,
articles of incorporation and bylaws, etc.) no fewer than five (5) business days
prior to the date on which TRST is to contribute capital to such Investment
Vehicle.  All capital contributions made by a Limited Partner to an Investment
Vehicle shall be applied against and reduce such Limited Partner's Capital
Commitment.  In addition to the foregoing Investment Vehicles, the General
Partner may cause the Partnership to acquire the Investments through
corporations, limited liability companies, limited partnerships or other
entities, organized in the United States of America, substantially all of the
interests in which are, directly or indirectly, owned by the Partnership or in
joint ventures and other co-ownership vehicles organized in the United States of
America with third parties; provided General Partner maintains operating control
with respect to all such Investments.

32


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (b)               Distributions of cash and other property
and the allocations of income, gain, loss, deduction, expense and credit from
such vehicle, and the determination of allocations and distributions pursuant to
Articles IV, V and XV shall be determined as if each Investment made by such
Investment Vehicle were an Investment made by the Partnership; provided, that
such distributions and allocations with respect to a particular Investment
Vehicle may be calculated separately from those of the Partnership (and vice
versa) if, in the determination of the General Partner after consultation with
counsel and upon approval of the Advisory Board, such aggregation would increase
the likelihood of any tax consequences or legal or regulatory constraints or
create contractual or business risk that would be undesirable for the
Partnership or any of its Partners.

                    9.3              Advisory Board. 

                    (a)                On or immediately following the Closing
Date, the General Partner shall establish an Advisory Board of the Partnership
(the "Advisory Board") consisting of five (5) members.  The members of the
Advisory Board shall be three (3) representatives designated by TRST and two (2)
representatives designated by Parkway.  The General Partner shall have the right
to designate one non-voting member to the Advisory Board to act as the
non-voting Chairman of the Advisory Board.  Neither the Partnership nor the
General Partner shall directly reimburse a TRST Advisory Board representative
for reasonable travel and other out-of-pocket expenses, but instead TRST
initially will pay or reimburse such TRST Advisory Board representative for the
cost of means of travel, accommodations, meals, and other related necessities of
travel (except for meals, beverages and materials furnished by the Partnership
directly to such representatives at Advisory Board meetings) in accordance with
TRST policies and regulations in place at the time of the expenditure.  After
paying or reimbursing such costs, TRST will invoice the General Partner for the
amount of TRST actual expenditures, and Parkway will invoice the General Partner
for the amount of Parkway actual expenditures.  The General Partner on behalf of
the Partnership will pay the invoices within thirty (30) days of receiving them.

                    (b)               The Advisory Board shall meet with the
General Partner at least twice annually and at such times as requested by the
General Partner or a majority of the Board of Advisors, in each case, at a time
and place designated by the General Partner upon reasonable prior notice to the
members of the Advisory Board.  The quorum for a meeting of the Advisory Board
shall be a majority of its members.  All actions taken by the Advisory Board
shall be by a vote of a majority of the members present at the meeting thereof. 
Meetings of the Advisory Board may be held in person, by telephone or other
electronic device.  Limited Partners may receive, upon written request to the
General Partner, copies of all materials submitted to the Advisory Board for
review and the minutes of all meetings of the Advisory Board.

                    (c)                The functions of the Advisory Board will
be to:  (i) recommend that Limited Partners approve or disapprove any investment
which is not an Investment or in compliance with Schedule 1; (ii) review any
potential conflicts of interest between the General Partner and its Affiliates,
on the one hand, and the Partnership or an Investment Vehicle, on the other as
contemplated by Section 14.4 hereof; (iii) recommend that Limited Partners
approve or disapprove the addition of Partners or an increase in the aggregate
Capital Commitments to the Partnership.  The recommendations of the Advisory
Board shall be advisory only and shall not obligate the General Partner, or any
Limited Partner, to act in accordance therewith.  The Advisory Board shall not
perform any functions that, if performed by a Limited Partner, would constitute
participation in the control of the business of the limited partnership for
purposes of the Act.

                    (d)               Each member of the Advisory Board shall be
deemed removed from the Advisory Board if the Limited Partner that such member
represents either becomes a Defaulting Partner or assigns more than 25% of its
Interest to any Person that is not an Affiliate of such Person.

33


                                                                                                                                                           

--------------------------------------------------------------------------------


                    9.4              Change in Primary Executive Officers.  TRST
shall have the right to terminate the Investment Period and/or elect to
liquidate the Investments pursuant to the provisions of Section 13.3 in the
event of a Change of Control. In the event that during the Investment Period at
least three of the five Primary Executive Officers either resign, are removed or
terminated, or substantially decrease their involvement with respect to the
Partnership. TRST shall have the right to suspend the Investment Period, until
it is satisfied in its sole but reasonable discretion with the replacement(s)
for the Primary Executive Officer. A suspension or termination of the Investment
Period alone shall not terminate or be deemed a termination of this Partnership
or Agreement with respect to any and all prior Investments.  All such prior
Investments shall continue to be governed by the express terms and provisions of
this Agreement.  In the event that TRST either terminates the Investment Period
or rejects the new Primary Executive Officers under this Section 9.4, any and
all restrictions contained herein with respect to future investments of any type
shall immediately cease and be of no further force and effect upon such an
event.  In the event that TRST suspends the Investment Period under this Section
9.4 for a period in excess of six (6) months without either accepting or
rejecting the new Primary Executive Officers, TRST shall be deemed to have
rejected the new Primary Executive Officers and to have terminated the
Investment Period.  In such a case, any and all restrictions contained herein
with respect to future investments of any type shall immediately cease and be of
no further force and effect upon the expiration of such six (6) month period.

ARTICLE X

EXCULPATION AND INDEMNIFICATION

                    10.1          Exculpation and Indemnification.  (a) To the
fullest extent permitted by applicable law, the General Partner, any Investment
Vehicle, the Advisory Board, members of the Advisory Board, any of the Limited
Partners represented by such members of the Advisory Board, and any of their
respective shareholders, Control Persons, partners, directors, officers,
employees or agents (collectively, the "Covered Persons") shall not be liable to
the Partnership, any Investment Vehicle or the Limited Partners for monetary
damages for any losses, claims, damages or liabilities ("Damages") arising from
any act or omission performed or omitted by such Covered Persons arising out of
or in connection with this Agreement or the Partnership's business or affairs,
except to the extent that any such Damages result from the breach of fiduciary
duty, fraud, gross negligence, bad faith, an intentional material breach of this
Agreement, or willful misconduct of such Covered Person.

34


                                                                                                                                                           

--------------------------------------------------------------------------------


(b)               (i)         The Partnership shall, to the fullest extent
permitted by applicable law, indemnify, defend and hold harmless each Covered
Person against any Damages to which such Covered Person may become subject in
connection with any matter arising out of or in connection with this Agreement
or the Partnership's business or affairs, except to the extent that any such
Damages result from such Covered Person's breach of fiduciary duty, fraud, gross
negligence, bad faith, an intentional material breach of this Agreement,  or
willful misconduct.  If a Covered Person becomes involved in any capacity in any
action, proceeding or investigation in connection with any matter arising out of
or in connection with this Agreement or the Partnership's business or affairs,
the Partnership shall reimburse such Covered Person for its reasonable legal and
other expenses (including the cost of any investigation and preparation) as they
are incurred in connection therewith; provided, however, that prior to receiving
such reimbursement from the Partnership such Covered Person shall provide the
Partnership with a written undertaking to promptly repay to the Partnership the
amount of any such reimbursed expenses paid to it if it shall ultimately be
determined that such Covered Person was not entitled to be indemnified by the
Partnership in connection with such action, proceeding or investigation; and
provided, further, that no expenses will be advanced to a Covered Person in
connection with the defense of a proceeding brought against a Covered Person by
a Partner or Partners whose aggregate Percentage Interest exceeds fifty percent
(50%).  If for any reason (other than by reason of the exclusions from
indemnification set forth above) the foregoing indemnification is unavailable to
such Covered Person, or insufficient to hold it harmless, then the Partnership
shall, to the fullest extent permitted by law, contribute to the amount paid or
payable by such Covered Person as a result of such loss, claim, damage,
liability or expense in such proportion as is appropriate to reflect the
relative benefits received by the Partnership on the one hand and such Covered
Person on the other hand or, if such allocation is not permitted by applicable
law, to reflect not only the relative benefits referred to above but also any
other relevant equitable considerations.

                    (ii)               The obligations of the Partnership under
this Section 10.1 shall be satisfied solely out of Partnership assets, subject
to the right of the Person acting as liquidating trustee of the Partnership to
establish Reserves for contingent obligations under this Section 10.1.  The
Partnership may purchase, at its expense, insurance to insure any Covered Person
against a loss covered by indemnification hereunder.

                    (c)                No Limited Partner shall have any
obligation to the Partnership or any other Partner to bring or join in any
action against any Covered Person pursuant to Section 10.1(a) or (b) hereof. 
Nothing contained in this Section 10.1 shall be construed as any waiver of
insurance claims or recoveries by the Partnership or any Covered Person.

                    (d)               Each Partner covenants for itself, its
successors, assigns, heirs and personal representatives that such Person will,
at any time prior to or after the dissolution of the Partnership, on demand,
whether before or after such Person's withdrawal from the Partnership, pay to
the Partnership or the General Partner any amount which the Partnership or the
General Partner, as the case may be, pays in respect of taxes (including
withholding taxes) imposed upon income of or distributions to such Partner, to
the extent that such amounts have not been withheld from amounts otherwise
distributable to such Partner. 

                    (e)                The obligations of the Partnership under
Section 10.1(b) hereof shall (i) be in addition to any liability which the
Partnership may otherwise have and (ii) inure to the benefit of the Covered
Persons, and any successors, assigns, heirs and personal representatives of such
Covered Persons.

35


                                                                                                                                                           

--------------------------------------------------------------------------------


                    10.2          Sovereign Immunity of TRST.  TRST has advised
the General Partner and the Partnership that some of TRST's contractual
obligations under the Subscription Agreement, this Agreement, and any other
agreements, instruments and documents contemplated thereby or hereby
("Applicable Agreements") may be limited by and subject to Texas law applicable
to TRST as an entity of the State of Texas, including, by means of example and
not limitation, (i) TRST's indemnification obligations under the Applicable
Agreements that may be attributed to TRST may be limited or prohibited by the
laws of the State of Texas, including, by means of example and not limitation,
Article III, Section 49 of the Texas Constitution, and (ii) principles of
sovereign immunity.  To the extent TRST is required to indemnify any Person
under any Applicable Agreement, TRST shall be relieved of such obligation to the
extent it is prohibited by applicable law.  In addition and without limiting the
foregoing, to the extent TRST is entitled to sovereign status or protection
under Texas law (by comity or otherwise), the Eleventh Amendment to the
Constitution of the United States of America, or both, TRST hereby reserves all
immunities, privileges, defenses, rights, or actions arising out of its
sovereign status under Texas law (by comity or otherwise) or under the Eleventh
Amendment to the Constitution of the United States of America, and no waiver of
any such immunities, privileges, defenses, rights, or actions shall be implied
or otherwise deemed to exist by reason of TRST's execution or delivery of any
Applicable Agreement, or by reason of any express or implied provision thereof,
or any action or omission to act of TRST or TRST's representatives or agents,
whether taken pursuant to an Applicable Agreement or otherwise; provided,
however, that this Section 10.2 shall not be construed to compromise or limit
the contractual liability of TRST to perform its obligations under this
Agreement. 

ARTICLE XI

BOOKS AND RECORDS

                    11.1          Books and Accounts.  Complete and accurate
books and accounts shall be kept and maintained for the Partnership at the
principal place of business of the Partnership, as determined by the General
Partner.  Each Partner shall at all reasonable times have access to, and may
inspect and, make copies of, such books and accounts.  Funds of the Partnership
shall be deposited in the name of the Partnership in such bank or other account
or accounts as the General Partner may designate and withdrawals therefrom shall
be made upon such signature or signatures on behalf of the Partnership as the
General Partner may designate.

                    11.2          Reports to Partners.

                    (a)                The books of account and records of the
Partnership shall be audited as of the end of each Partnership Year by the
Partnership's independent certified public accountants.  All reports provided to
the Partners pursuant to Section 11.2 hereof shall be prepared on such basis as
the General Partner determines will appropriately reflect the operations and
assets of the Partnership.  The Partnership's independent certified public
accountant shall be a nationally recognized independent public accounting firm
selected by the General Partner.

                    (b)               The General Partner shall comply with the
Reporting Requirements set forth on Exhibit C attached hereto and incorporated
herein by reference, which Exhibit C shall not be amended or altered without
written notification to the General Partner.

36


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (c)                The Investments of the Partnership shall
be valued quarterly by the General Partner.  Such valuation need not be formal
appraisals.  In addition, each of the Investments shall be appraised at least
once every three years by one or more third-party independent nationally
recognized consulting firms, as selected by the General Partner in its sole
discretion.  Notwithstanding any other provision of this Agreement, the cost of
such third party Investment appraisals shall be borne by the Partnership.

The year-end valuation of Investments shall be as of December 31 of each year,
but shall be furnished to the Partners within 90 days of the end of the
Partnership's fiscal year (as defined in Section 1.6 hereof). 

                    (d)               After the end of each Partnership Year,
the General Partner shall use commercially reasonable efforts to cause the
Partnership's independent public accountants to prepare and transmit, within 90
days after the close of the Partnership Year, a Federal income tax Schedule K-1
for each Partner and a report setting forth in sufficient detail such
transactions effected by the Partnership during such Partnership Year as shall
enable each Partner to prepare its Federal income tax return, if any.  The
General Partner shall mail such materials to (i) each Partner and (ii) each
former Partner (or its successors, assigns, heirs or personal representatives)
that may require such information in preparing its Federal income tax return.

                    (e)                The General Partner shall be the "tax
matters partner," as such term is defined in Code Section 6231(a)(7).

ARTICLE XII

TRANSFERABILITY OF A PARTNER'S INTEREST

                    12.1          Restrictions on Transfer. 

                    (a)                No Limited Partner may transfer its
interest in the Partnership except with the unanimous written consent of the
non-transferring Partners which consent may be withheld in such Partner's sole
discretion; provided, however, that prior Partner consent shall not be required
for (i) a Limited Partner to transfer its interest to an Affiliate (a Limited
Partner shall only be required to provide prompt notice of any such transfer to
an Affiliate), or (ii) the transfer by TRST of TRST's interests in the
Partnership to any person, government, or governmental entity or agency that may
be the successor to TRST (or to TRST's investment authority) under state law
including the Texas Constitution (TRST shall only be required to provide prompt
notice of any such transfer).  Immediately following a transfer contemplated in
Section 12.1(a)(ii) hereof, TRST's successor shall be admitted as a substitute
Limited Partner. 

37


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (b)               No Transfer by any Limited Partner of any
limited partnership interest hereunder, nor the substitution of any party as a
Limited Partner, shall be permitted if the actions to be taken in connection
with such Transfer will cause (i) the termination or dissolution of the
Partnership, (ii) the Partnership to be classified other than as a partnership
for federal income tax purposes, (iii) the Partnership to be treated as a
"publicly traded partnership" within the meaning of Code Section 7704 or (iv)
the Partnership to violate any applicable laws or register with any governmental
authority if such registration would have an adverse effect on the Partnership. 
Each assignee of an Interest shall, prior to or upon the effectiveness of such
Transfer, execute an agreement in form reasonably satisfactory to the General
Partner under which such assignee shall assume all of the obligations of the
assigning Partner hereunder and agree to be bound by the terms hereof.  Except
as provided above, no assignee of an Interest shall become a substitute Limited
Partner without the consent of the General Partner and without executing a copy
of this Agreement or an amendment hereto in form and substance satisfactory to
the General Partner.  Prior to the effectiveness of the Transfer, the assignee
shall pay to the Partnership all reasonable expenses incurred by the Partnership
(including reasonable legal and accounting fees actually incurred by the
Partnership directly in connection with the Transfer) in connection with such
Transfer.  Any substituted Limited Partner admitted to the Partnership pursuant
to this Section 12.1 shall have the same rights and responsibilities under this
Agreement as such Person's assignor and shall succeed to the Capital Account and
balance thereof.

                    (c)                The General Partner may not transfer its
interest in the Partnership.

                    12.2          Withdrawal of Partners.  A Limited Partner may
not withdraw from the Partnership prior to the Partnership's dissolution and
liquidation.

                    12.3          Withdrawal of the General Partner.  Except as
provided in Article XIII below, the General Partner may not withdraw from the
Partnership prior to the Partnership's dissolution and liquidation. 

ARTICLE XIII

REMOVAL OF THE GENERAL PARTNER

                    13.1          Removal of the General Partner.  TRST shall
have the right to remove the General Partner at any time for Cause upon thirty
(30) days' prior written notice, except that in the event of potential material
harm to the business or value of the Partnership, the General Partner shall be
removed immediately upon written notice.  In addition, TRST may remove the
General Partner upon thirty (30) days' prior written notice in the event there
is a Change of Control.  Upon the effective date of the removal of the General
Partner, the managers, directors or officers of any Investment Vehicle who are
Affiliates of the General Partner shall be deemed to have resigned from such
positions and the General Partner shall no longer have any right to direct that
any action be taken or not taken by any Investment Vehicle.  In the event TRST
removes the General Partner, the provisions of Sections 13.2 and 13.3 hereof
shall apply.

                    13.2          Effect of Removal or Withdrawal of the General
Partner. 

                    (a)                Effective immediately upon the removal of
the General Partner pursuant to Section 13.1 hereof:

                                        (i)                 the Investment
Period shall terminate and the Partnership shall be dissolved and liquidated as
provided in Article XV hereof;

                                        (ii)               the General Partner
shall forfeit its right to receive Asset Management Fees; and

                   38

                                                                                                                                                           

--------------------------------------------------------------------------------


                                        (iii)             the General Partner
shall, or shall cause its Affiliates to, terminate each of the Management
Leasing and Services Agreements, including the waiver of any penalties, fees,
fines or similar pecuniary or other restrictions regarding early termination,
and forfeit any fees not already due and payable to the General Partner or its
Affiliates thereunder (such fees to be pro-rated through the date of the General
Partner's removal).

                    (b)               Until the General Partner's removal is
effective, the General Partner shall continue to perform all of its duties
hereunder.  After the removal of the General Partner is effective, the removed
General Partner shall have no further liabilities or obligations hereunder,
except for the General Partner's obligations and liabilities which are intended
to survive termination, including, by means of example and not limitation, the
provisions of Section 13.2(d) hereof.

                    (c)                Prior to the effective date of the
General Partner's removal, the General Partner shall return to the Partnership
any and all materials and information in tangible or electronic form concerning
the business and affairs of the Partnership or TRST.

                    (d)               Nothing contained in this Article 13 shall
relieve the former General Partner from any liabilities of, or obligations to,
the Partnership or any creditor thereof, or to any Partner, incurred or arising
on or prior to the effective date of the removal of the General Partner, and
following its removal the former General Partner shall remain liable for same
until the expiration of the applicable statute of limitations.

                    13.3     Buy-Sell Offer.  (a) Upon the removal of General
Partner under Section 13.1 hereof, TRST shall have the right, but not the
obligation (the "TRST Purchase Right"), exercisable by written notice to General
Partner within thirty (30) days the effective date of the removal of General
Partner (the "TRST Purchase Notice"), to purchase General Partner's entire
Interest, the entire Interest in the Partnership of any Affiliate of the General
Partner and the entire Interest of Parkway or any of its Affiliates, including,
by means of example and not limitation, Parkway Properties, Inc. (collectively,
the "Parkway Interest") for cash at a value determined in accordance with this
Section 13.3. 

                    (b) If the General Partner is removed pursuant to Section
13.1 hereof and TRST does not exercise its TRST Purchase Right under Section
13.3(a) hereof, General Partner or its Affiliates shall have the right, but not
the obligation, exercisable by written notice to TRST within thirty (30) days
after TRST's failure to give the TRST Purchase Notice (the "Parkway Purchase
Notice") to purchase TRST's entire interest (the "TRST Interest") for cash at a
value determined in accordance with this Section 13.3 (the "Parkway Purchase
Right"). 

                    (c) If any purchase and sale of Interests is to take place
as a result of Section 13.3(a) or 13.3(b) hereof, the parties shall, within
ninety (90) days after receipt of either the TRST Purchase Notice or the Parkway
Purchase Notice, as applicable, execute such documents and instruments
reasonably required by the selling party to sell and transfer its Interest to
the buying party at the purchase price determined in accordance with this
Section 13.3 and the closing of such sale shall take place as soon as
practicable, but in any event within thirty (30) days thereafter.  At such
closing, the selling party shall sell and transfer its Interest to the buying
party free and clear of encumbrances.  In the event that TRST shall acquire the
entire Interest of Parkway and the General Partner, then the Partnership shall
have no obligation to pay any additional Carried Interest after the closing of
the transfer of the Interest.

39


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (d) Upon receipt by the General Partner or TRST of the TRST
Purchase Notice or the Parkway Purchase Notice, as applicable, TRST and the
General Partner shall promptly cause the Fair Market Value of the Partnership to
be determined by a qualified independent third-party appraisal firm selected by
TRST and the General Partner as of the date that such notice is delivered
pursuant to Section 13.3(a) or (b) hereof, as applicable.  In the event that
TRST and the General Partner cannot come to an agreement regarding the selection
of an appropriate third-party appraisal firm, TRST and the General Partner shall
each promptly engage separate qualified independent third-party appraisal firms
to value the Partnership in accordance with this Section 13.3(d); such firms
shall, in their discretion, appoint a third qualified independent third-party
appraisal firm to conduct a third separate valuation of the Partnership in
accordance with this Section 13.3(d).  The value of the Partnership shall be
equal to the average of the one of the first two independent valuations that is
most similar to the third valuation and the third valuation, provided that if
the first two valuations are equidistant from the valuation conducted by the
third valuation firm, the value of the Partnership shall be equal to the value
as determined by the third appraisal firm.  Such determination shall be binding
on General Partner, Parkway and TRST.  Once the Partnership has been valued in
accordance with this Section 13.3(d), the Partnership's independent accounting
firm shall determine the purchase price for each Partners' Interest in
accordance with the terms of Section 6.1 hereof.

                    (e) If neither party exercises its purchase right within the
time period specified in Section 13.3 hereof, Parkway shall have the right to
elect by written notice to TRST to continue as a Limited Partner pursuant to the
terms and provisions hereof.  Parkway shall deliver its notice of continuation
within 30 days after expiration of the time periods specified in Section 13.3
hereof.  In such an event the Limited Partners by majority vote shall elect a
Successor General Partner to replace the removed General Partner.  The Successor
General Partner shall be admitted to the Partnership as a general partner of the
Partnership upon its execution of a counterpart signature page to this Agreement
effective as of the date of the removal of the General Partner ("Successor
General Partner").  The Successor General Partner shall have all of the
non-economic rights, powers and obligations of the former General Partner as the
general partner of the Partnership under this Agreement.  The Successor General
Partner shall have no rights with respect to the Parkway Purchase Right.  In the
event of the election of a Successor General Partner, if the Partners elect to
continue the business of the Partnership, the Successor General Partner shall do
so, provided that the Investment Period shall be terminated and no further
Investments made. 

                    (e) If neither party exercises its purchase right within the
time period specified in Section 13.3 hereof and if Parkway does not elect to
continue as a Limited Partner, the parties hereby elect to liquidate the assets
of the Partnership in an orderly manner with the intent to maximize the overall
value of the Partnership in accordance with Article XV hereof.  Any such
Successor General Partner elected to act as the liquidator shall be chosen by
TRST and admitted to the Partnership as a general partner of the Partnership
upon its execution of a counterpart signature page to this Agreement effective
as of the date of the removal of the General Partner for the limited purpose of
liquidating the assets of the Partnership and distributing all Net Distributable
Cash and any other assets in accordance with the terms hereof.

40


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (f)  Notwithstanding any other provision herein to the
contrary, if a Successor General Partner is elected pursuant to this Section
13.2, such Successor General Partner shall immediately upon the date of such
election be responsible for any amounts arising under Section 4.3(b) hereof and
the removed General Partner shall have no further liability thereunder. 
Effective upon the admission of the Successor General Partner, the removed
General Partner's Interest shall be terminated and the removed General Partner
shall have no further duties or obligations as a Partner hereunder.

ARTICLE XIV

EXCLUSIVITY

                    14.1          First Opportunity to Invest.  During the
Exclusivity Period, the General Partner and its Affiliates shall not make an
investment in any of the Core Markets unless such investment is made by the
Partnership or an Investment Vehicle.  In the event that a proposed investment
in a Core Market does not qualify as an Investment, General Partner and/or its
Affiliates shall provide TRST written notice outlining the material terms of the
proposed investment with a third party for such acquisition.  TRST shall have
five (5) days to respond to the General Partner, in writing, stating its intent
to either approve the proposed investment as an Investment hereunder or waive
any right to participate in such investment.  In the event that TRST's written
response is not received by General Partner within this time frame, TRST will be
deemed to have waived this right.  Notwithstanding the foregoing, the Limited
Partners hereby expressly acknowledge and agree that nothing in this Article XIV
shall be deemed to prohibit the General Partner or its Affiliates from investing
in or acquiring office properties not located in the Core Markets for the
purpose of redeploying sale or re-financing proceeds or which were sourced by
another capital partner, whether or not the investment was fully marketed
through a brokerage firm, investing in or acquiring properties located in the
Core Markets which do not qualify as an Investment and which TRST either elects
or is deemed to elect not to exercise the right to invest set forth in this
Section 14.1, disposing of assets held by the General Partner or its Affiliates
as of the date hereof or establishing joint venture arrangements in connection
with any of the foregoing.

                    14.2          Other Funds.  During the Exclusivity Period,
none of the General Partner, its principals or its Affiliates shall form, advise
or act as the primary source of transactions on behalf of another pooled
investment vehicle; provided that the foregoing restriction shall not apply with
respect to pending investments of Parkway that are committed as of the date
hereof.

41


                                                                                                                                                           

--------------------------------------------------------------------------------


                    14.3          New Markets and Development.  In the event
General Partner elects to enter into a new market not defined as a "Core
Market", General Partner shall have the discretion to commit up to twenty
percent (20%) of the Limited Partners' Capital Commitments to this new market
provided the proposed investment would otherwise qualify as an Investment
hereunder.  In the event General Partner elects to develop property either in a
Core Market or a new market not defined as a "Core Market", it shall have the
discretion to commit an additional twenty percent (20%) of the Limited Partners'
Capital Commitment, provided that the development is greater than fifty percent
(50%) pre-leased.  Once the General Partner has exercised its discretion and
invested in either a new market or development in accordance with this Section
14.3, the Advisory Board shall have the right to reauthorize the General
Partner's discretion with respect to twenty percent (20%) of the Limited
Partners' Capital Commitments for the purpose of additional new market
investments and/or new developments as outlined above.

                    14.4          Conflicts of Interest. 

                    (a)                While the General Partner intends to
avoid situations involving conflicts of interest, each Limited Partner
acknowledges that there may be situations in which the interests of the
Partnership, in an Investment or otherwise, may conflict with the interests of
the General Partner, the Limited Partners or their Affiliates.  Each Limited
Partner agrees that the activities of the General Partner and its Affiliates
that may involve a conflict of interest and are specifically authorized by or
described in this Agreement may be engaged in by the General Partner, but only
if those activities are consistent with the fiduciary duty of the General
Partner and the obligations of the General Partner set forth in this Agreement,
including, by means of example and not limitation, Sections 8.4, 14.1, 14.2 and
14.4(a) hereof; provided, however, that except for the Asset Management Fees,
Property Level Fees to be paid to the General Partner and/or its Affiliates in
connection with the services described herein or in the Management, Leasing &
Services Agreement substantially in the form attached hereto as Exhibit D,
neither the General Partner nor any of its Affiliates shall charge or receive
any fee or other compensation related to the acquisition, distribution,
ownership, management, leasing, refurbishment, redevelopment or financing of
assets held by the Partnership. For other activities of the General Partner and
its Affiliates, not specifically authorized by or described in this Agreement,
each Limited Partner agrees that such activities may be engaged in by the
General Partner, but only if those activities are consistent with the General
Partner's fiduciary obligations under Delaware law to conduct the affairs of the
Partnership in a manner it reasonably believes to be in or not opposed to the
best interests of the Partnership and the Partners collectively, and
consequently only if the activities of the General Partner and its Affiliates
are performed in good faith and with the care that a prudent person in a similar
position would use under similar circumstances, consistent with then prevailing
standards for the conduct of operations of commercial real estate ventures that
operate with investment objectives similar to the Partnership and such
activities and/or conduct is approved in advance by the Advisory Board. In that
event, such activities will not, in any case or in the aggregate, be deemed a
breach of this Agreement or any duty owed by any such Person to the Partnership
or to any Partner.  On any issue involving actual conflicts of interest not
provided for elsewhere in this Agreement, the General Partner will be guided by
their good faith judgment as to the best interests of the Partnership and the
Partners collectively and shall take such actions as are determined by them,
with the approval of the Advisory Board if required, to be necessary or
appropriate to ameliorate the conflicts of interest, and the General Partner
shall be guided by its fiduciary obligations under the Act to conduct the
affairs of the Partnership in a manner it reasonably believes to be in or not
opposed to the best interests of the Partnership and the Partners collectively,
and consequently shall perform its duties in good faith and with the care that a
prudent person in a similar position would use under similar circumstances,
consistent with then prevailing standards for the conduct of operations of
commercial real estate ventures that operate with investment objectives similar
to the Partnership.   

                    (b)               To the best of the General Partner's
knowledge, based upon a thorough review of the Partnership's books and records:

42


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (i)                 No Person listed on Exhibit E (each a
"TRST Person") (i) has or will have any interest in the Partnership, or (ii) has
or will have any interest in TRST's investment in the Partnership.  To the best
of the General Partner's knowledge based on due inquiry, none of the
Partnership, the Investment Vehicle, the General Partner or any principal or
employee having authority to act on behalf of the Investment Vehicle or its
Affiliates (each a "Fund Party"), has a personal or private relationship
(including a commercial, investment, or business relationship) with a (i) a TRST
Person, or with an employer of a TRST Person (other than TRST) or (ii) an
immediate family member of a TRST Person (i.e., a spouse, parent, child,
sibling, niece, nephew, aunt and/or uncle a "Relative"). 

                    (ii)               No Fund Party has lobbied, had ex parte
communication with, or made political contributions to any elected official of
the State of Texas, including, by means of example and not limitation, the
governor, lieutenant governor, comptroller of public accounts, or any member of
the Texas Legislature (a "Texas Elected Official"), for the purpose of
influencing TRST's decision to commit capital to the Partnership.

                    (iii)             The General Partner represents and
warrants that no Fund Party is a party to any agreement or arrangement, oral or
written, to compensate or pay, directly or indirectly, a commission, finder's
fee, placement fee, or other consideration or benefit (each a "Placement Fee")
to or for the benefit of any third party Person (each, a "Placement Agent") in
connection with TRST's investment in the Partnership. 

                    (iv)             No Fund Party has given, offered to give,
nor presently intends to give at any time hereafter, directly or indirectly, any
economic opportunity, future employment, loan, gratuity, fee, bonus, commission,
pecuniary benefit, special discount, reimbursement, trip or lodging, favor, gift
exceeding a de minimis value, or service or a to any Texas Elected Official, to
any TRST trustee, employee, advisor or consultant, or to any Person known by the
General Partner to be an Affiliate, or Relative of any of the foregoing, in
connection with TRST's investment in the Partnership.  The General Partner's
representations in this section do not apply to reimbursement of travel expenses
directly to TRST or to business meals, business entertainment, or gifts of de
minimis value provided to a TRST employee or trustee that a TRST employee or
State of Texas public official may lawfully accept under Texas law and TRST
policies.

                    (v)               To the best of the knowledge of the
General Partner, no Fund Party has been indicted or convicted of bribery or
attempting to bribe an officer or employee of the State of Texas, nor have they
made an admission of guilt of such conduct.

ARTICLE XV

DISSOLUTION

                    15.1          Events of Dissolution.

                    (a)                The Partnership shall be dissolved upon
the first to occur of:

43


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (i)                 the sale or other disposition of all or
substantially all of the assets of the Partnership and the collection of the
proceeds therefrom, which the General Partner shall use its best efforts to
accomplish within seven years after the end of the Investment Period unless the
term of the Partnership is extended for up to two additional one-year periods by
the General Partner, at the discretion of the General Partner with prior written
notice to the Limited Partners.

                    (ii)               the removal of the General Partner
(unless a replacement general partner is admitted to the Partnership in
accordance with Section 13.3(e) hereof) or the occurrence of any other event
that causes the General Partner to cease to be the general partner of the
Partnership under the Act, unless the Partnership is continued without
dissolution in accordance with the Act;

                    (iii)             at any time there are no limited partners
of the Partnership, unless the Partnership is continued without dissolution in
accordance with the Act; and

                    (iv)             the entry of a decree of judicial
dissolution under Section 17-802 of the Act.

                    (b)               Unless TRST elects to continue the
Partnership, the Partnership shall be dissolved upon the first to occur of: (i)
Bankruptcy of the General Partner (ii) the General Partner shall make an
assignment for the benefit of creditors, (iii) the General Partner shall admit
in writing its inability to pay its debts generally as they become due or (iv)
the General Partner shall consent to the appointment of a receiver of all or any
part of its property. 

                    (c)                Following the dissolution of the
Partnership, the General Partner or, if the dissolution of the Partnership
should occur by reason of the removal of the General Partner, a duly elected
liquidating trustee of the partnership or other representative who may be
designated by Limited Partners that hold aggregate Percentage Interests greater
than fifty percent (50%) shall liquidate the assets of the Partnership as
promptly as shall be practicable and in a commercially reasonable manner.  The
proceeds of any liquidation shall be applied in the following order of priority:

                    (i)                 first, to the satisfaction (whether by
payment or the reasonable provision for payment) of debts and liabilities of the
Partnership, including the establishment of any reserves that the General
Partner, liquidating trustee or representative, as the case may be, may deem
reasonably necessary to satisfy any contingent liabilities of the Partnership,
and the satisfaction of the costs and expenses of the dissolution and
liquidation; and

                    (ii)               then, to the Partners, in accordance with
their respective positive Capital Accounts, after giving effect to all
contributions, distributions and allocations for all periods as set forth
herein.

                    15.2          Cancellation of Certificate.  Upon the
dissolution of the Partnership and the completion of the winding up of the
Partnership, the General Partner, Person acting as liquidating trustee, or
representative, as the case may be shall cause the cancellation of the
Certificate and shall take such other actions as may be necessary or appropriate
to terminate the Partnership.  Except as set forth in Section 15.4 hereof, upon
cancellation of the Certificate in accordance with the Act, the Partnership and
this Agreement shall terminate.

44


                                                                                                                                                           

--------------------------------------------------------------------------------


                    15.3          Compliance With Timing Requirements of
Regulations.  If the Partnership is "liquidated" within the meaning of Section
1.704-l(b)(2)(ii)(g) of the Regulations, distributions shall be made pursuant to
this Article (if such liquidation constitutes a dissolution of the Partnership)
or Article VI hereof (if it does not).  In the sole discretion of the General
Partner, a pro rata portion of the distributions that would otherwise be made to
the General Partner and the Limited Partners pursuant to the preceding sentence
may be:

                    (a)                distributed to a trust established for
the benefit of the General Partner and the Limited Partners for the purposes of
liquidating Partnership assets, collecting amounts owed to the Partnership, and
paying any contingent liabilities or obligations of the Partnership or of the
General Partner arising out of or in connection with the Partnership; provided
that the assets of any such trust shall be distributed to the General Partner
and the Limited Partners from time to time, in the reasonable discretion of the
General Partner, in the same proportions as the amount distributed to such trust
by the Partnership would otherwise have been distributed to the General Partner
and the Limited Partners pursuant to this Agreement; or

                    (b)               withheld to provide a reasonable reserve
for Partnership liabilities (contingent or otherwise) and to reflect the
unrealized portion of any installment obligations owed to the Partnership;
provided that such withheld amounts shall be distributed to the General Partner
and the Limited Partners as soon as practicable.

                    15.4          Termination.  Upon the cancellation of the
Certificate of the Partnership in accordance with the Act, this Agreement shall
terminate (other than Sections 10.1(b) and 17.12 hereof, which shall survive for
periods of three years and one year, respectively, following the dissolution of
the Partnership).

ARTICLE XVI

NOTICES; POWER OF ATTORNEY

                    16.1          Method of Notice.  All notices required to be
delivered hereunder shall be in writing and must be delivered either by hand in
person, by electronic mail, by facsimile transmission, by U.S. certified mail,
return receipt requested, or by nationally recognized overnight delivery service
(receipt request) and shall be deemed given when so delivered by hand (with
written confirmation of receipt), sent by facsimile transmission (with
confirmation of receipt of transmission from sender's equipment), transmitted by
electronic mail (in a message to the electronic mail address given to the
Partnership with hard copy to follow) or, if mailed by U.S. certified mail,
three days after the date of deposit in the U.S. mail, or if delivered by
overnight delivery service when received by the addressee, in each case at the
appropriate addresses set forth below (or to such other addresses as a party may
designate for that purpose upon 15 days written notice to the other party).

                    If to the Partnership (c/o the General Partner) or to the
General Partner at:

                    Parkway Properties Office Fund II, L.P.

                    c/o PPOF II, LLC

                    One Jackson Place

45


                                                                                                                                                           

--------------------------------------------------------------------------------


                    188 East Capitol Street, Suite 1000
                    Jackson, Mississippi 39201

                    Attn: Jim Ingram

                    E-mail: jingram@pky.com

                    Fax: (601) 949-4077

                   

                    with a copy to:

                    Forman Perry Watkins Krutz & Tardy LLP

                    200 South Lamar Street, Suite 100

                    Jackson, Mississippi 39201

                    Attn: Steve Hendrix

                    E-mail: shendrix@fpwk.com

                    Fax: (601) 960-8609

 

                    If to Parkway at:

 

                    Parkway Properties LP

                    One Jackson Place

                    188 East Capitol Street, Suite 1000
                    Jackson, Mississippi 39201

                    Attn: J. Mitchell Collins

                    E-mail:  mcollins@pky.com

                    Fax:  (601) 949-4077

 

                    and

 

                    Parkway Properties LP

                    One Jackson Place

                    188 East Capitol Street, Suite 1000
                    Jackson, Mississippi 39201

                    Attn: Jim Ingram

                    E-mail:  jingram@pky.com

                    Fax:  (601) 949-4077

 

                    with a copy to:

 

                    Forman Perry Watkins Krutz & Tardy LLP

                    200 South Lamar Street, Suite 100

                    Jackson, Mississippi 39201

                    Attn: Steve Hendrix

                    E-mail: shendrix@fpwk.com

                    Fax: (601) 960-8609

 

                    If to TRST at:

46


                                                                                                                                                           

--------------------------------------------------------------------------------


                    Teacher Retirement Systems of Texas

                    1000 Red River Street

                    Austin, TX  78701-2698

                    Attn: External Private Markets - Real Return

                    with a copy to:

                    Teacher Retirement Systems of Texas

                    1000 Red River Street

                    Austin, TX  78701-2698

                    Attn: Associate General Counsel

                    with a further copy to (which copy shall not constitute the
delivery of notice):

                    Those persons indicated on the Investor Contacts Information
matrix attached to the Subscription Agreement.

                    16.2          Routine Communications; Wire Transfers. 
Notwithstanding the provisions of Section 16.1 hereof, routine communications
such as distribution checks or financial statements of the Partnership may be
sent by first-class mail, postage prepaid.  The Partnership shall cause
distributions to be made by means of wire transfer to any Partner who requests
the same and who provides the Partnership with wire transfer instructions or by
such other electronic means as are agreed to by the Partnership and such
Partner; provided, however, that any notice or writing specifying wiring
instructions for any transfer of cash to TRST (other than as set forth in
Exhibit A hereto as updated in accordance with this provision) must be signed by
one person from the Investment Group in column "A" and a person from the
Financial Group in column "B" below, except that the same person may not sign
the same notice on behalf of both groups.  TRST reserves the right to notify the
Partnership in a writing signed jointly by one person from each column of any
changes in persons authorized to give instructions on behalf of TRST.

A - Investment Group

B - Financial Group

Executive Director

Executive Director

Deputy Director

Deputy Director

Chief Investment Officer

Chief Operating Officer

Chief Operating Officer

Manager of General Accounting

Managing Director - Private Markets

Team Leader of Financial Reporting and Budget

Director - Private Markets

Team Leader of Securities Accounting

47


                                                                                                                                                           

--------------------------------------------------------------------------------


                    16.3          Computation of Time.  In computing any period
of time under this Agreement, the day of the act or event from which the
designated period of time begins to run shall not be included.  The last day of
the period so computed shall be included, unless it is not a Business Day, in
which event the period shall run until the end of the next day that is a
Business Day.

                    16.4          Power of Attorney.  Each Limited Partner does
hereby constitute and appoint the General Partner, and any officer, manager or
representative of the General Partner acting on its behalf from time to time, as
such Limited Partner's true and lawful representative and attorney-in-fact, in
its name, place and stead to make, execute, sign, deliver and file (a) any
amendment to the Certificate required by the Act because of an amendment to this
Agreement or in order to effectuate any change in the Partners of the
Partnership, (b) any amendment to this Agreement permitted to be made by the
General Partner pursuant to Section 17.2 hereof; provided, however, that if such
amendment is stated in Section 17.2 hereof to be an amendment which requires the
prior written consent (or other specified approval) of the affected Limited
Partner, such prior written consent (or such other specified approval) must be
obtained, and (c) all such other instruments, documents and certificates which
may from time to time be required by the laws of the United States of America,
the State of Delaware or any other state, or any political subdivision or agency
thereof, to effectuate, implement and continue the valid and subsisting
existence of the Partnership and its power to carry out its purposes as set
forth in this Agreement or to dissolve and terminate the Partnership in
accordance with the Act; provided, however, the General Partner shall not
exercise the power of attorney granted to it by TRST to execute, sign,
acknowledge, swear to, or file any certificate or other instrument in the name
of TRST that to the actual knowledge of the General Partner at the time of such
exercise would subject TRST to any additional tax, fee or expense.  The General
Partner shall deliver a copy of each document executed pursuant to this power of
attorney to each Partner in whose name such document was executed.  Insofar as
possible pursuant to applicable law, the power of attorney granted hereby is
irrevocable.  This power of attorney is coupled with an interest and shall
survive the subsequent incapacity, disability or dissolution of the Limited
Partner granting such power.

ARTICLE XVII

GENERAL PROVISIONS

                    17.1          Entire Agreement.  This Agreement constitutes
the entire agreement among the parties hereto with respect to the subject matter
hereof and thereof, and supersede any prior agreement or understanding among the
parties hereto with respect to the subject matter hereof or thereof.

48


                                                                                                                                                           

--------------------------------------------------------------------------------


                    17.2          Amendment.  Except as required by law or by
specific provisions of this Agreement, this Agreement, including each of the
Exhibits attached hereto, may be amended by the General Partner, from time to
time, with the prior written consent of each of the Limited Partners; provided,
however, that amendments which do not adversely affect the Limited Partners or
the Partnership, as determined by the General Partner in its sole and reasonable
discretion, may be made to this Agreement and the Certificate, from time to
time, by the General Partner, in its sole discretion, without the prior written
consent of any of the Limited Partners, to: (a) amend any provision of this
Agreement and the Certificate which requires any action to be taken by or on
behalf of the General Partner or the Partnership pursuant to requirements of
Delaware law if the provisions of Delaware law are amended, modified or revoked
so that the taking of such action is no longer required; (b) take such action in
light of changing regulatory conditions as is necessary in order to permit the
Partnership to continue in existence on the basis contemplated by this
Agreement; (c) add to the representations, duties or obligations of the
Partnership or the General Partner, or to surrender any right granted to the
Partnership or the General Partner herein, for the benefit of the Limited
Partners; (d) correct any clerical mistake herein or in the Certificate or
correct any printing, stenographic or clerical errors, or omissions, which shall
not be inconsistent with the provisions of this Agreement or the status of the
Partnership as a partnership for federal income tax purposes; and (e) change the
name of the Partnership or to make any other change which is for the benefit of,
or not adverse to the interests of, the Limited Partners.  Notwithstanding the
foregoing, no amendment shall: (i) require additional Capital Contributions of
any Limited Partner (other than as provided in this Agreement), increase the
liability of any Limited Partner beyond the liability of such Limited Partner
set forth in this Agreement, or adversely affect the limited liability of any
Limited Partner, in each case, without the written consent of the affected
Partner; (ii) materially and adversely affect the rights of a Limited Partner in
a manner which discriminates against such Limited Partner vis-à-vis other
Limited Partners without the consent of such adversely affected Limited Partner,
or (iii) without the approval of all the Limited Partners, amend this Section
17.2. The General Partner shall give prompt written notice to all of the Limited
Partners of any amendments effected pursuant to this Section 17.2.

                    17.3          Approvals.  Except as otherwise specifically
provided herein and to the extent permitted by applicable law, each Partner
agrees that the written approval of Partners holding the required Percentage
Interests shall bind the Partnership and each Partner and shall have the same
legal effect as the written approval of each Partner, for purposes of granting
the approval of the Partners with respect to any proposed action of the
Partnership, the General Partner, or any of their respective Affiliates.  The
General Partner shall give prompt written notice to all the Limited Partners of
any approvals received from Partners holding the required Percentage Interests
pursuant to this Agreement.  Each Limited Partner further agrees that for
purposes of any vote, a Defaulting Limited Partner's Percentage Interest will
not be included in the numerator or denominator for purposes of calculating the
percentage required for any approval.

                    17.4          Governing Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
without giving effect to the provisions, policies or principles thereof relating
to choice or conflict of laws.

                    17.5          Captions.  The section and other headings
contained in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.

                    17.6          Successors.  Except as otherwise provided
herein, this Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective legal representatives, heirs, successors
and assigns.

49


                                                                                                                                                           

--------------------------------------------------------------------------------


                    17.7          Severability.  In case any one or more of the
provisions contained in this Agreement or any application thereof shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and other
application thereof shall not in an way be affected or impaired thereby.

                    17.8          Gender and Number.  Whenever required by the
context hereof, the singular shall include the plural and the plural shall
include the singular.  The masculine gender shall include the feminine and
neuter genders.

                    17.9          Third-Party Rights.  Each Covered Person shall
be deemed a third party beneficiary of the provisions of Article X hereof. 
Subject to the foregoing, nothing in this Agreement shall be deemed to create
any right in any Person not a party hereto (other than the permitted successors
and assigns of the parties hereto) and this Agreement shall not be construed in
any respect to be a contract in whole or in part for the benefit of any third
party (except as aforesaid).

                    17.10      Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument.

                    17.11      Duties.  To the extent that, at law or in equity,
a Person has duties (including fiduciary or statutory duties) and liabilities
relating thereto to the Partnership or to any Partner, such Person acting under
this Agreement shall not be liable to the Partnership or any Partner for its
good faith reliance on the provisions of this Agreement.  The provisions of this
Agreement, to the extent that they restrict the duties and liabilities of a
Person otherwise existing at law or in equity, are agreed by the parties hereto
to replace such other duties and liabilities of such Person.

                    17.12      Confidentiality.

50


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (a)                Each of the General Partner and the
Partnership acknowledge that TRST has informed them that TRST is a "governmental
body" subject to the provisions of the State of Texas Public Information Act,
Tex. Gov't Code, ch. 552 (the "Public Records Act"), and that information in
TRST's records may be "public information" for purposes of the Public Records
Act subject to public access and disclosure in the manner provided in the Public
Records Act, unless a specific exemption under the Public Records Act is
determined by a proper authority to apply to particular information.  Unless
otherwise approved in writing by the General Partner or as may be required by
the Public Records Act, including actions taken in conformity with an opinion of
the Attorney General of the State of Texas, each Limited Partner agrees to keep
confidential, and not to make any use of (other than for purposes reasonably
related to its Interest in the Partnership or for purposes of filing such
Limited Partner's tax returns or for other routine matters required by law or
for financial reporting) nor to disclose to any Person, any information or
matter relating to the Partnership and its affairs and any information or matter
related to any Investment (other than disclosure to such Limited Partner's
owners, employees, agents, advisors or representatives (each such Person being
hereinafter referred to as an "LP Authorized Representative"), except that a
Person who is not subject to the direction or control of such Limited Partner
will not constitute an LP Authorized Representative unless such Person shall
agree for the benefit of the Partnership and the General Partner to be bound by
a confidentiality undertaking on substantially the same terms as set forth in
this Section 17.12(a)); provided, however, that such Limited Partner and its LP
Authorized Representatives may make such disclosure to the extent that (i) the
information being disclosed is publicly known at the time of any proposed
disclosure by such Limited Partner or LP Authorized Representative, (ii) the
information subsequently becomes publicly known through no act or omission of
such Limited Partner or LP Authorized Representative, (iii) the information
otherwise is or becomes legally known to such Limited Partner other than through
disclosure by the General Partner or the Partnership, (iv) such disclosure of
such Limited Partner or LP Authorized Representative, is required by law,
including, by means of example and not limitation, the Public Records Act or
(v) such disclosure is in connection with any litigation or other proceeding
between any Limited Partner and the General Partner and/or the Partnership; and
provided, further, that each Limited Partner will be permitted, after notice to
the General Partner, to correct any false or misleading information which may
become public concerning such Limited Partner's relationship to the General
Partner, the Partnership or any Person in which the Partnership holds, or
contemplates acquiring, an Investment.    Prior to making any disclosure
required by law, each Limited Partner shall use its reasonable best efforts to
notify the General Partner of such disclosure.  Prior to any disclosures of
confidential information which is required by law, the General Partner shall
have the right to take such action as its deems appropriate to control or limit
dissemination of confidential information in connection with such disclosures;
provided, however, that the General Partner agrees that the TRST shall not have
any liability in complying with a required disclosure nor shall it be restricted
in its access to and receipt of all information provided to any other Limited
Partner as a consequence of such required disclosure.  Each of the Partnership
and the General Partner acknowledge that the categories of information described
in Section 552.0225 of the Public Records Act that relate to a "governmental
body's" investments and are specifically listed therein as "public information"
shall not be deemed confidential information of the Partnership, and consent to
the disclosure of such information without the provision of notice to the
Partnership or the General Partner.  Prior to any disclosure to any LP
Authorized Representative, each Limited Partner shall advise such LP Authorized
Representative of the obligations set forth in this Section 17.12(a), inform
such LP Authorized Representative of the confidential nature of such information
and direct such LP Authorized Representative to keep all such information in the
strictest confidence and to use such information only for purposes relating to
such Limited Partner's Interest.

51


                                                                                                                                                           

--------------------------------------------------------------------------------


                    (b)               The General Partner agrees to keep
confidential, and not to make any use of, nor to disclose to any Person, any
information relating to a Limited Partner provided to the General Partner by the
Limited Partner in connection with the establishment or operation of the
Partnership (other than disclosure to the General Partner's owners, employees,
agents, advisors or representatives (each such Person being hereinafter referred
to as a "GP Authorized Representative")); provided that the General Partner and
the GP Authorized Representatives may make such disclosure to the extent that
(i) the information being disclosed is publicly known at the time of any
proposed disclosure by the General Partner or the GP Authorized Representative,
(ii) the information subsequently becomes publicly known through no act or
omission of the General Partner or the GP Authorized Representative, (iii) the
information otherwise is or becomes legally known to the General Partner or the
GP Authorized Representative, other than through disclosure by the Limited
Partner, (iv) such disclosure of the General Partner or the GP Authorized
Representative, is required by law, including, by means of example and not
limitation, the Public Records Act (v) such disclosure is in connection with any
litigation or other proceeding between any Limited Partner and the General
Partner or the GP Authorized Representative or (vi) such disclosure or use is
reasonably related to the General Partner's activities in such capacity;
provided, further, that the General Partner will be permitted, after notice to
the relevant Limited Partner, to correct any false or misleading information
which may become public concerning such Limited Partner's relationship to the
Partnership, the General Partner or any Person in which the Partnership holds,
or contemplates acquiring, any Investment.  Prior to making any disclosure
required by law, the General Partner shall notify the relevant Limited Partner
of such disclosure.  Prior to any disclosure of confidential information which
is required by law, a Limited Partner shall have the right to take such action
as its deems appropriate to control or limit dissemination of confidential
information about such Limited Partner.  Prior to any disclosure to any GP
Authorized Representative, the General Partner shall advise such GP Authorized
Representative of the obligations set forth in this Section 17.12(b), inform
such GP Authorized Representative of the confidential nature of such information
and direct such GP Authorized Representative to keep all such information in the
strictest confidence.

                    (c)                The provisions of Section 17.12 hereof
will survive for a period of one year from the date of dissolution of the
Partnership.  The provisions of Section 17.12 hereof were negotiated in good
faith by the parties hereto and the parties hereto agree that such provisions
are reasonable and are not more restrictive than is necessary to protect the
legitimate interests of the Partners and the Partnership.

                    17.13      Jurisdiction.  To the extent it is necessary to
resolve in a court proceeding any dispute that TRST is a party to and that
arises under any of the Applicable Agreements, and if resolution by a court is
consistent with the provisions hereof, courts of the State of Texas will have
jurisdiction over any and all disputes between the parties hereto, whether in
law or equity, arising out of or relating to the Applicable Agreement.  Each of
the General Partner and the Partnership consents to and agrees to submit to the
jurisdiction of such courts.  Venue in any such dispute will be laid in Travis
County, Texas.  Each of the General Partner and the Partnership hereby waives
and agrees not to assert any claim that (i) such party is not personally subject
to the jurisdiction of such courts, (ii) such party and such party's property is
immune from any legal process issued by such courts or (iii) any litigation
commenced in such courts is brought in an inconvenient forum.

                    17.14      Immunity.  TRST reserves all immunities,
defenses, rights or actions arising out of or under the Eleventh Amendment to
the United States Constitution, and no waiver of any such immunities, defenses,
rights or actions shall be implied or otherwise deemed to exist by reason of its
entry into this Agreement, or any agreement related thereto, by any express or
implied provision thereof, or by any act or omissions to act by any
representative or agent of TRST, whether taken pursuant to any agreement with
the Partnership or prior to the execution thereof.  The foregoing shall not be
interpreted to relieve TRST from any of their respective obligations arising
under this Agreement or any agreement related thereto, nor shall it reduce or
modify the rights of the General Partner to enforce such obligations at law or
in equity.

[SIGNATURE PAGES FOLLOW]

52


                                                                                                                                                           

--------------------------------------------------------------------------------


                   

IN WITNESS WHEREOF, the undersigned have executed this Agreement, which may be
executed in one or more counterparts which taken together shall constitute one
and the same Agreement, as of the date first written above.

The General Partner:

PPOF II, LLC

By:      /s/ James M. Ingram
            Name:  James M. Ingram
            Title:    Executive Vice President and

                        Chief Investment Officer

 The Limited Partners:

PARKWAY PROPERTIES LP

By: Parkway Properties General Partners, Inc., its sole general partner

By:      /s/ James M. Ingram
                        Name:  James M. Ingram
                        Title:    Executive Vice President and

                         Chief Investment Officer

 

By:      /s/ J. Mitchell Collins
                        Name:  J. Mitchell Collins
                        Title:    Executive Vice President and

                         Chief Financial Officer

 

TEACHER RETIREMENT SYSTEM OF TEXAS



By:      /s/ Eric L. Lang
            Name:  Eric L. Lang
            Title:    Acting Managing Director

53

--------------------------------------------------------------------------------